Exhibit 10.1

EXECUTION VERSION

 

 

 

 

 

ST. LOUIS POST-DISPATCH LLC

and

PULITZER INC.

$94,000,000

9% SENIOR NOTES DUE APRIL 3, 2017

 

 

NOTE AGREEMENT

 

 

Dated as of May 1, 2013

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not Part of Agreement)

 

         Page  

PARAGRAPH 1    INTERPRETATION

     1   

PARAGRAPH 2    AUTHORIZATION AND ISSUANCE OF NOTES

     1   

2A.

 

Authorization of Notes

     1   

2B.

 

Issuance of Notes

     1   

PARAGRAPH 3    CLOSING DATE

     1   

PARAGRAPH 4    CONDITIONS OF CLOSING

     2   

4A.

 

Representations and Warranties

     2   

4B.

 

No Default

     2   

4C.

 

Compliance Certificates

     2   

4D.

 

Opinions of Counsel

     2   

4E.

 

Transactions Permitted by Applicable Laws

     3   

4F.

 

Consents and Approvals

     3   

4G.

 

Notes

     3   

4H.

 

[Reserved]

     3   

4I.

 

Subsidiary Guaranty

     3   

4J.

 

Credit Agreement

     3   

4K.

 

Second Lien Loan Agreement and Other Second Lien Debt Documents

     3   

4L.

 

Intercreditor Agreement

     4   

4M.

 

Collateral Documents

     4   

4N.

 

Lien Searches/Evidence of First Priority Liens

     5   

4O.

 

Repayment of December 2015 Notes

     5   

4P.

 

Tax Sharing Agreement

     5   

4Q.

 

Payment of Fees and Expenses

     6   

4R.

 

Herald Redemption Agreement

     6   

4S.

 

Proceedings and Documents

     6   

PARAGRAPH 5    PREPAYMENTS

     6   

5A.

 

Mandatory Scheduled Prepayments

     6   

5B.

 

Excess Cash Flow Sweep

     6   

5C.

 

Optional Prepayments

     7   

5D.

 

Asset Sale Prepayments

     7   

5E.

 

Prepayment Upon Change of Control

     7   

5F.

 

Application of Certain Prepayments

     8   

5G.

 

Partial Payments Pro Rata

     8   

5H.

 

Retirement of Notes

     8   

5I.

 

Use of Debt to Make Prepayment

     8   

5J.

 

Prepayment of Interest upon Payment in Full of Notes

     9   

PARAGRAPH 6    AFFIRMATIVE COVENANTS

     9   

6A.

 

Financial Statements

     9   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6B.

 

Inspection of Properties

     12   

6C.

 

Covenant to Secure Notes Equally

     12   

6D.

 

Compliance with Laws and Regulations

     12   

6E.

 

Patents, Trade Marks and Trade Names

     13   

6F.

 

Information Required by Rule 144A

     13   

6G.

 

Payment of Taxes and Other Claims

     13   

6H.

 

ERISA Compliance

     13   

6I.

 

Insurance

     14   

6J.

 

Maintenance of Properties

     14   

6K.

 

Corporate Existence, Etc.

     14   

6L.

 

Books and Records

     14   

6M.

 

Delivery of Deeds of Trust

     14   

6N.

 

Business

     14   

6O.

 

Execution and Delivery of Subsidiary Guaranty Agreement and Other Collateral
Documents

     15   

PARAGRAPH 7    NEGATIVE COVENANTS

     15   

7A.

 

Change of Business

     15   

7B.

 

Limitation on Distributions

     15   

7C.

 

Lien, Debt and Other Restrictions

     16   

7D.

 

Limitation on Certain Restrictive Agreements

     23   

7E.

 

Terrorism Sanctions Regulations

     23   

7F.

 

Financial Covenants

     24   

7G.

 

Priority Debt

     24   

7H.

 

Capital Expenditures

     25   

7I.

 

Restricted Payments

     25   

PARAGRAPH 8    EVENTS OF DEFAULT

     25   

8A.

 

Events of Default and Acceleration

     25   

8B.

 

Rescission of Acceleration

     30   

8C.

 

Notice of Acceleration or Rescission

     31   

8D.

 

Other Remedies

     31   

PARAGRAPH 9    REPRESENTATIONS, COVENANTS AND WARRANTIES

     31   

9A.

 

Organization and Qualification; Due Authorization

     31   

9B.

 

Material Adverse Change

     32   

9C.

 

Litigation; Observance of Agreements, Statutes and Orders

     32   

9D.

 

Outstanding Debt

     32   

9E.

 

Title to Properties

     33   

9F.

 

Conflicting Agreements and Other Matters

     33   

9G.

 

Margin Stock

     33   

9H.

 

ERISA

     33   

9I.

 

Governmental Authorizations, Etc.

     34   

9J.

 

Disclosure

     34   

9K.

 

Foreign Assets Control Regulations, Etc.

     35   

9L.

 

Solvency

     36   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

9M.

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

     36   

9N.

 

Compliance with Laws, Other Instruments, Etc.

     37   

9O.

 

Licenses, Permits, Etc.

     37   

9P.

 

Taxes

     37   

9Q.

 

Environmental Matters

     37   

PARAGRAPH 10    REPRESENTATIONS OF THE PURCHASERS

     38   

10A.

 

Nature of Purchase

     38   

10B.

 

Source of Funds

     38   

10C.

 

Independent Investigation

     40   

PARAGRAPH 11    DEFINITIONS; ACCOUNTING MATTERS

     40   

11A.

 

[Reserved]

     40   

11B.

 

Other Terms

     40   

11C.

 

Accounting and Legal Principles, Terms and Determinations

     57   

PARAGRAPH 12    MISCELLANEOUS

     58   

12A.

 

Note Payments

     58   

12B.

 

Expenses

     58   

12C.

 

Consent to Amendments

     59   

12D.

 

Form, Registration, Transfer and Exchange of Notes; Lost Notes

     59   

12E.

 

Persons Deemed Owners; Participations

     60   

12F.

 

Survival of Representations and Warranties; Entire Agreement

     60   

12G.

 

Successors and Assigns

     60   

12H.

 

Notices

     60   

12I.

 

Payments due on Non-Business Days

     61   

12J.

 

Satisfaction Requirement

     61   

12K.

 

Governing Law

     61   

12L.

 

Severability

     61   

12M.

 

Descriptive Headings

     61   

12N.

 

Counterparts

     61   

12O.

 

Independence of Covenants

     61   

12P.

 

Severalty of Obligations

     61   

12Q.

 

Consent to Jurisdiction; Waiver of Immunities

     62   

12R.

 

Waiver of Jury Trial

     62   

12S.

 

Confidential Information

     62   

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE A    —    Purchaser Schedule SCHEDULE 7C(3)    —    Investments
SCHEDULE 9C    —    Litigation SCHEDULE 9D    —    Outstanding Debt SCHEDULE 9F
   —    Agreements Restricting Incurrence of Debt SCHEDULE 9H    —    ERISA
SCHEDULE 9M    —    Subsidiaries of Pulitzer and Ownership of Subsidiary Stock
EXHIBIT A    —    Form of Note EXHIBIT B    —    [Reserved] EXHIBIT C    —   
Form of Subsidiary Guaranty Agreement EXHIBIT D    —    Form of Pledge Agreement
EXHIBIT E    —    Form of Security Agreement EXHIBIT F    —    Form of Deeds of
Trust EXHIBIT G    —    Form of Trademark Security Agreements EXHIBIT H    —   
Form of Copyright Security Agreements EXHIBIT I    —    Form of Compliance
Certificate

 

iv



--------------------------------------------------------------------------------

ST. LOUIS POST-DISPATCH LLC

and

PULITZER INC.

900 North Tucker Boulevard

St. Louis, Missouri 63101

As of May 1, 2013

TO EACH OF THE PURCHASERS

NAMED ON SCHEDULE A HERETO

$94,000,000 9% Senior Notes due April 3, 2017

Ladies and Gentlemen:

The undersigned, ST. LOUIS POST-DISPATCH LLC, a Delaware limited liability
company (“STL Post-Dispatch”), and PULITZER INC., a Delaware corporation
(“Pulitzer”, and together with STL Post-Dispatch, the “Obligors”), hereby agrees
with each Purchaser as follows:

PARAGRAPH 1 INTERPRETATION.

Certain capitalized terms used in this Agreement are defined in paragraph 11B;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.

PARAGRAPH 2 AUTHORIZATION AND ISSUANCE OF NOTES.

2A. Authorization of Notes. Subject to paragraph 2B below, the Obligors will
authorize the issue of their senior guaranteed promissory notes in the aggregate
principal amount of $94,000,000, to be dated the date of issue thereof, to
mature April 3, 2017, to bear interest on the unpaid balance thereof from the
date thereof until the principal thereof shall have become due and payable at
the rate specified therein and on overdue payments at the rate specified
therein, and to be substantially in the form of Exhibit A attached hereto (the
“Notes”). The term “Notes” as used herein shall include each Note delivered
pursuant to any provision of this Agreement and each Note delivered in
substitution or exchange for any other Note pursuant to any such provision.

2B. Issuance of Notes. Subject to the terms and conditions hereof, the Obligors
will issue to each Purchaser, at the closing provided for in paragraph 3, Notes
in the principal amount specified opposite each Purchaser’s name in Schedule A,
in an aggregate principal amount of $94,000,000.

PARAGRAPH 3 CLOSING DATE.

This Agreement shall become effective, and the issuance of Notes provided for in
paragraph 2B shall occur, on or before May 1, 2013 at the office of Munger,
Tolles & Olson LLP, 355 South Grand Avenue, Los Angeles, California, 90071, so
long as all of the



--------------------------------------------------------------------------------

conditions set forth in paragraph 4 hereof are fulfilled to the satisfaction of
the Purchasers on or prior to such date (the date, if any, on or prior to May 1,
2013 that such conditions are so satisfied being referred to herein as the
“Closing Date”).

PARAGRAPH 4 CONDITIONS OF CLOSING.

The effectiveness of this Agreement is subject to the fulfillment to each
Purchaser’s satisfaction of the following conditions (with each of the documents
referred to below being in form, scope and substance reasonably satisfactory to
the Purchasers; it is understood that a requirement to deliver any document to a
Purchaser may be satisfied by delivering such document to the Purchasers’
counsel):

4A. Representations and Warranties. The representations and warranties of the
Obligors and the other Credit Parties in this Agreement and the other
Transaction Documents to which each such Person is a party shall be correct when
made and on the Closing Date.

4B. No Default. Both immediately before and after giving effect to the issuance
of the Notes, no Default or Event of Default shall have occurred and be
continuing.

4C. Compliance Certificates.

4C(1). Officer’s Certificates. Each Credit Party shall have delivered to each
Purchaser an Officer’s Certificate, dated the Closing Date, certifying, among
other things, that the conditions specified in paragraphs 4A and 4B have been
fulfilled.

4C(2). Secretary’s Certificates. Each Credit Party shall have delivered to each
Purchaser a certificate of its Secretary or a Responsible Officer of such Credit
Party reasonably acceptable to the Purchasers, dated the Closing Date,
certifying as to (i) such Credit Party’s organizational documents attached
thereto, (ii) the resolutions attached thereto relating to the authorization,
execution, delivery and performance by such Credit Party of the Transaction
Documents to which it is a party, and (iii) specimen signatures of the persons
authorized to execute such Transaction Documents on such Credit Party’s behalf.

4D. Opinions of Counsel. Each Purchaser shall have received opinions, dated the
Closing Date (a) (i) from Sidley Austin LLP, as special counsel for Pulitzer and
its Subsidiaries, and (ii) from Lane & Waterman LLP, general counsel for
Pulitzer and its Subsidiaries, each covering such matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and Pulitzer hereby instructs its counsel to deliver such opinions to
the Purchasers) and (b) (i) Brownstein Hyatt Farber Schreck, LLP, special Nevada
counsel for Santa Maria Times, Inc., (ii) Davis Wright Tremaine LLP, special
Washington counsel for Flagstaff Publishing Co., Hanford Sentinel Inc. and Napa
Valley Publishing Co., and special Oregon counsel to Southwestern Oregon
Publishing Co., (iii) Sidley Austin LLP, special California counsel to Ynez
Corporation, and (iv) Snell & Wilmer, special Arizona counsel for Star
Publishing, each covering such matters incident to the transactions contemplated
hereby as such Purchaser or its counsel may reasonably request.

 

2



--------------------------------------------------------------------------------

4E. Transactions Permitted by Applicable Laws. On the Closing Date, the issuance
of the Notes and the consummation of the other transactions contemplated hereby
shall not (a) violate any applicable law or governmental regulation (including,
without limitation, the Securities Act or Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (b) subject any Purchaser to any
tax, penalty or liability or other onerous condition under or pursuant to any
applicable law or governmental regulation. If requested by any Purchaser, such
Purchaser shall have received an Officer’s Certificate from the Obligors
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine compliance with this condition.

4F. Consents and Approvals. All necessary corporate, governmental and third
party approvals and consents in connection with the transactions contemplated by
this Agreement and the Transaction Documents shall have been obtained.

4G. Notes. Each Purchaser shall have received an original Note or Notes executed
by the Obligors in favor of such Purchaser (as more particularly set forth in
Schedule A).

4H. [Reserved].

4I. Subsidiary Guaranty. Each Purchaser shall have received a fully executed
copy of the Subsidiary Guaranty Agreement, substantially in the form of
Exhibit C hereto dated as of the Closing Date, made by each Subsidiary Guarantor
in favor of the holders from time to time of the Notes (as amended, restated,
supplemented or otherwise modified from time to time, the “Subsidiary Guaranty
Agreement”).

4J. Credit Agreement. Each Purchaser shall have received a fully executed copy,
certified by a Responsible Officer of each of the Obligors as true and complete,
of the Exit Credit Agreement, by and among Lee, various lenders from time to
time party thereto and Deutsche Bank Trust Company Americas, as administrative
agent and collateral agent, dated as of the January 30, 2012 (the “Original
Credit Agreement”), together with an amendment thereto in form and substance
reasonably satisfactory to the Purchasers (the “Credit Agreement Amendment”, and
the Original Credit Agreement, as amended by the Credit Agreement Amendment, and
as further amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof, the “Credit Agreement”).
Each Purchaser shall have received evidence reasonably satisfactory to it that
the conditions precedent to the effectiveness of the Credit Agreement have been
satisfied and/or waived and that the Credit Agreement is in full force and
effect.

4K. Second Lien Loan Agreement and Other Second Lien Debt Documents. Each
Purchaser shall have received (i) a fully executed copy of the Second Lien Loan
Agreement, by and among Lee, Wilmington Trust, National Association, as
administrative agent, and the lenders from time to time party thereto, dated as
of January 30, 2012 (the “Original Second Lien Loan Agreement”), together with
an amendment thereto in form and substance reasonably satisfactory to the
Purchasers (the “Second Lien Loan Agreement Amendment”, and the Original Second
Lien Loan Agreement, as amended by the Second Lien Loan Agreement Amendment, and
as further amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof, the “Second Lien Loan
Agreement”) and

 

3



--------------------------------------------------------------------------------

(ii) fully executed copies of all other Second Lien Debt Documents. Each
Purchaser shall have received evidence reasonably satisfactory to it that the
conditions precedent to the effectiveness of the Second Lien Loan Agreement have
been satisfied and/or waived and that the Second Lien Loan Agreement is in full
force and effect.

4L. Intercreditor Agreement. Each Purchaser shall have received a fully executed
copy of the Intercreditor Agreement, dated as of January 30, 2012 (the “Original
Intercreditor Agreement”), and the amendment thereto in form and substance
reasonably satisfactory to the Purchasers (the “Intercreditor Agreement
Amendment, and the Original Intercreditor Agreement, together with the
Intercreditor Agreement Amendment, and as the same may be further amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Intercreditor Agreement”), by and among the
Purchasers, the Collateral Agent, Wilmington Trust, National Association, as
administrative agent for the lenders under the Second Lien Loan Agreement, and
the Credit Parties.

4M. Collateral Documents. Subject to paragraph 6M, each Purchaser shall have
received fully executed copies of each of the following Collateral Documents,
each dated as of the Closing Date:

4M(1). Pledge Agreement. A Pledge Agreement substantially in the form of
Exhibit D attached hereto, duly executed by Pulitzer and certain Subsidiaries of
Pulitzer in favor of the Collateral Agent for the benefit of the holders from
time to time of the Notes (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”);

4M(2). Security Agreement. A Security Agreement substantially in the form of
Exhibit E attached hereto, duly executed by the Obligors and each of the other
Subsidiaries of Pulitzer in favor of the Collateral Agent for the benefit of the
holders from time to time of the Notes (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”);

4M(3). Deeds of Trust. (i) A Deed of Trust substantially in the form set forth
as Exhibit F attached hereto (with such changes thereto as may be necessary
under applicable state law), duly executed by STL Post-Dispatch in favor of the
Collateral Agent for the benefit of the holders from time to time of the Notes
with respect to the property located at 11790 Dunlap Industrial Boulevard f/k/a
11790 Dunlap Industrial Boulevard, including 11631 Fairgrove Industrial
Boulevard, 11675 Fairgrove Industrial Boulevard and 11695 Fairgrove Industrial
Boulevard, Maryland Heights, St. Louis County, Missouri, and (ii) a Deed of
Trust substantially in the form set forth as Exhibit F attached hereto, duly
executed by STL Post-Dispatch and STL Distribution Services LLC in favor of the
Collateral Agent for the benefit of the holders from time to time of the Notes
with respect to the property located at 900 N. Tucker Boulevard, St. Louis,
Missouri (as such Deeds of Trust may be amended, restated, supplemented or
otherwise modified from time to time, collectively, the “Deeds of Trust”);

4M(4). Trademark Security Agreements. Trademark Security Agreements
substantially in the form of Exhibit G attached hereto, duly executed by any
Credit Party holding one or more trademarks (as the same may be amended,
restated, supplemented or otherwise modified from time to time, collectively,
the “Trademark Security Agreements”);

 

4



--------------------------------------------------------------------------------

4M(5). Copyright Security Agreements. Copyright Security Agreements
substantially in the form of Exhibit H attached hereto, duly executed by any
Credit Party holding one or more copyrights (as the same may be amended,
restated, supplemented or otherwise modified from time to time, collectively,
the “Copyright Security Agreements”);

4M(6). Account Control Agreement. A deposit account control agreement in form
and substance reasonably satisfactory to the Purchasers, duly executed by
Pulitzer, with respect to the operating deposit account of Pulitzer maintained
at U.S. Bank National Association (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Account Control
Agreement”);

4M(7). Collateral Agency Agreement. An Amended and Restated Collateral Agency
Agreement in form and substance reasonably satisfactory to the Purchasers, duly
executed by the Collateral Agent and the other Purchasers, together with
evidence reasonably satisfactory to such Purchasers that all fees thereunder
required to be paid to the Collateral Agent on the Closing Date have been paid;
and

4M(8). Other Documents. Such other documents, instruments and agreements as any
of the Purchasers may reasonably request (a) to grant to the Collateral Agent
first priority perfected Liens on the Collateral (except, with respect to
perfection and priority, to the extent of exceptions provided for under the
Transaction Documents) and (b) to provide for the consent of the holders of, or
lenders pursuant to, the Specified Debt, or the amendments or modifications of
the Specified Debt Agreements, in each case, to permit the authorization and
issuance of the Notes or to prevent a conflict in the terms of the Transaction
Documents with the terms of the Specified Debt Agreements.

4N. Lien Searches/Evidence of First Priority Liens. Each Purchaser shall have
received from the Obligors such Lien searches as it has reasonably requested and
evidence reasonably satisfactory to the Required Holders of the creation and
perfection of valid, first priority Liens on the Collateral in favor of the
Collateral Agent securing the Secured Obligations pursuant to the Collateral
Documents, free and clear of all other Liens (other than Permitted Liens which,
in the case of Permitted Liens described in paragraphs 7C(1)(ix) or, after
giving effect to the Intercreditor Agreement, 7C(1)(xi), shall not have priority
over the Liens in favor of the Collateral Agent).

4O. Repayment of December 2015 Notes. The December 2015 Notes shall have been
paid in full with the proceeds of the Notes and all guarantees and security in
support thereof discharged and released, and the Purchasers shall have received
reasonably satisfactory evidence thereof.

4P. Tax Sharing Agreement. Each Purchaser shall have received (i) a copy of a
tax sharing agreement among the Pulitzer Entities and Lee, dated as of
January 30, 2012, in form and substance reasonably satisfactory to such
Purchaser (the “Tax Sharing Agreement”) and (ii) reasonably satisfactory
evidence that the Tax Sharing Agreement is in full force and effect.

 

5



--------------------------------------------------------------------------------

4Q. Payment of Fees and Expenses. Without limiting the provisions of paragraph
12B, the Obligors shall have paid, on or before the Closing Date, all
outstanding fees and expenses of Munger, Tolles & Olson LLP, the Purchasers’
special counsel, to the extent reflected in a statement delivered to the
Obligors at least one Business Day prior to the Closing Date.

4R. Herald Redemption Agreement. Each Purchaser shall have received (i) a copy
of the Redemption Agreement and (ii) reasonably satisfactory evidence that the
Redemption Agreement is in full force and effect.

4S. Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions shall be reasonably satisfactory to
each Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

PARAGRAPH 5 PREPAYMENTS.

5A. Mandatory Scheduled Prepayments. On June 20, 2013 and on the 20th day of
each June, September, December and March thereafter, the Obligors will prepay
the Notes at par and without payment of any premium in accordance with the
following schedule:

 

Dates

  

Mandatory Scheduled Prepayment Amounts

December 20th in each Fiscal Year of Pulitzer    $800,000 minus the Reduction
Amount for the Fiscal Year in which such date falls (but not, in any event, less
than zero) March 20th in each Fiscal Year of Pulitzer    $2,400,000 minus the
Reduction Amount for the Fiscal Year in which such date falls (but not, in any
event, less than zero) June 20th in each Fiscal Year of Pulitzer    $4,400,000
minus the Reduction Amount for the Fiscal Year in which such date falls (but
not, in any event, less than zero) September 20th in each Fiscal Year of
Pulitzer    $6,400,000 minus the Reduction Amount for the Fiscal Year in which
such date falls (but not, in any event, less than zero)

The Obligors shall pay the entire remaining outstanding principal amount of the
Notes on April 3, 2017.

5B. Excess Cash Flow Sweep. On or prior to the 45th day after the last day of
each Fiscal Quarter of Pulitzer (commencing with the Fiscal Quarter ending
closest to March 31, 2013), the Obligors will prepay a principal amount of Notes
(an “Excess Cash Flow Sweep Prepayment”) equal to the greater of (a) zero and
(b) an amount equal to (i) 75% of

 

6



--------------------------------------------------------------------------------

Available Excess Cash Flow for such Fiscal Quarter (rounded down to the nearest
$10,000 increment), plus (ii) if, after giving pro forma effect to the reduction
of Unrestricted Cash as a result of any prepayment required to be made with
respect to such Fiscal Quarter pursuant to the foregoing clause (i), the
aggregate amount of Unrestricted Cash held by Pulitzer and its Subsidiaries as
at the last day of such Fiscal Quarter exceeds $20,000,000, an amount equal to
100% of such excess amount (rounded down to the nearest $10,000 increment). The
Excess Cash Flow Sweep Prepayment shall be made at par and without payment of
any premium. Simultaneously with each prepayment made pursuant to this paragraph
5B, the Obligors shall deliver to each holder of Notes the calculation, in
reasonable detail, of the amount of the Excess Cash Flow Sweep Prepayment as of
such prepayment date.

5C. Optional Prepayments.

(i) Notwithstanding anything herein to the contrary, the Notes shall be subject
to prepayment, in whole at any time or from time to time in part (in a minimum
principal amount of $250,000 and integral multiples of $100,000 above that
amount) at the option of the Obligors, at 100% of the principal amount so
prepaid, and except as provided in the following sentence, without payment of
any premium. If a prepayment of the entire outstanding principal amount of all
of the Notes pursuant to this paragraph 5(C)(i) is made from the proceeds of a
refinancing of the Notes, the majority of which refinancing is provided by
Persons other than holders of the Notes and their Affiliates at the time of such
refinancing, such Notes shall be prepaid at 105% of the principal amount so
prepaid.

(ii) The Obligors shall give the holder of each Note notice (which may be by
facsimile or electronic mail in.pdf format) of any prepayment pursuant to
paragraph 5C(i) not less than 3 Business Days prior to the prepayment date
(which shall be a Business Day), specifying such prepayment date and the
principal amount of the Notes, and of the Notes held by such holder, to be
prepaid on such date and stating that such prepayment is to be made pursuant to
paragraph 5C(i). Notice of prepayment having been given as aforesaid, the
principal amount of the Notes specified in such notice (but, except as provided
in paragraph 5(C)(i), without any premium) shall become due and payable on such
prepayment date unless such notice of prepayment shall be rescinded by the
Obligors on or before such prepayment date.

5D. Asset Sale Prepayments. Within 5 Business Days of each date on or after the
Closing Date upon which Pulitzer or any of its Subsidiaries receives any Asset
Sale Proceeds, the Obligors will prepay a principal amount of Notes (an “Asset
Sale Prepayment”) in an amount equal to 100% of the Asset Sale Proceeds (rounded
down to the nearest $10,000 increment) received on such date in accordance with
the requirements of paragraphs 5F and 5G. The Obligors agree that, on any
Business Day on which Pulitzer or any of its Subsidiaries receives any Asset
Sale Proceeds, it will cause such Asset Sale Proceeds to be deposited into the
Asset Sale Proceeds Reserve Account, unless it makes the prepayment contemplated
by the preceding sentence on such Business Day.

5E. Prepayment Upon Change of Control. Promptly and in any event within
5 Business Days after the occurrence of a Change of Control, the Obligors will
give written notice thereof (a “Change of Control Notice”) to the holders of all
outstanding Notes, which

 

7



--------------------------------------------------------------------------------

Change of Control Notice shall (i) refer specifically to this paragraph 5E,
(ii) describe the Change of Control in reasonable detail and specify the Change
of Control Prepayment Date and the Response Date (as respectively defined below)
in respect thereof and (iii) offer to prepay all outstanding Notes at the price
specified below on the date therein specified (the “Change of Control Prepayment
Date”), which shall be a Business Day not more than 15 days after the date of
such Change of Control Notice. Each holder of a Note will notify the Obligors of
such holder’s acceptance or rejection of such offer by giving written notice of
such acceptance or rejection to the Obligors on or before the date specified in
such Change of Control Notice (the “Response Date”), which specified date shall
be a Business Day not less than 7 days nor more than 12 days after the date of
such Change of Control Notice. The Obligors shall prepay on the Change of
Control Prepayment Date all of the outstanding Notes held by the holders as to
which such offer has been so accepted (it being understood that failure of any
holder to accept such offer on or before the Response Date shall be deemed to
constitute a rejection by such holder), at the principal amount of each such
Note, together with interest accrued thereon to the Change of Control Prepayment
Date and without payment of any premium. If any holder shall reject such offer
on or before the Response Date, such holder shall be deemed to have waived its
rights under this paragraph 5E to require prepayment of all Notes held by such
holder in respect of such Change of Control but not in respect of any subsequent
Change of Control. For purposes of this paragraph 5E, any holder of a Note may
act separately with respect to portions of the principal amount of any Note so
held (with the effect that a holder of a Note may accept such offer with respect
to one or more Notes, or portions thereof, so held and reject such offer with
respect to one or more other Notes, or portions thereof, so held).

5F. Application of Certain Prepayments. Any prepayment of the Notes pursuant to
any provision hereof (other than paragraph 5E hereof) shall be applied to reduce
the minimum cumulative principal prepayments required by paragraph 5A in the
order of maturity of such prepayments under paragraph 5A, provided that, for the
avoidance of doubt, the foregoing portion of this sentence shall not apply to
any prepayment that is made pursuant to paragraph 5A or that is part of the
Reduction Amount to the extent applied to reduce such minimum cumulative
principal prepayments. Any prepayment of the Notes pursuant to paragraph 5E
shall be applied ratably to reduce the minimum cumulative principal prepayments
required by paragraph 5A (including, without limitation, the payment due on the
maturity date of the Notes).

5G. Partial Payments Pro Rata. Upon any partial prepayment of the Notes pursuant
to any provision hereof (other than paragraph 5E), the principal amount so
prepaid shall be allocated to all Notes at the time outstanding in proportion to
the respective outstanding principal amounts thereof.

5H. Retirement of Notes. The Obligors shall not, and shall not permit any of
their respective Subsidiaries or Affiliates to, prepay or otherwise retire in
whole or in part prior to their stated final maturity (other than by prepayment
pursuant to this paragraph 5 or upon acceleration of such final maturity
pursuant to paragraph 8A), or purchase or otherwise acquire, directly or
indirectly, Notes held by any holder.

5I. Use of Debt to Make Prepayment. No prepayment of less than the entire
outstanding principal amount of the Notes will be made with the proceeds of any
Debt incurred

 

8



--------------------------------------------------------------------------------

by the Obligors or any of their respective Subsidiaries, except unsecured Debt
subordinated to payment of the Notes on terms and conditions satisfactory to the
Required Holders.

5J. Prepayment of Interest upon Payment in Full of Notes. Any payment or
prepayment of any Notes pursuant to paragraph 5(C), or any other payment or
prepayment of any Notes pursuant to this paragraph 5 which results in the
payment or prepayment of the entire outstanding principal amount of such Notes,
shall be made together with all accrued and unpaid interest thereon as of the
date of such payment or prepayment. No interest shall otherwise be paid together
with any such payment or prepayment unless such payment or prepayment is made on
a date when interest is scheduled to be paid. For the avoidance of doubt, all
accrued and unpaid interest on any payment or prepayment of Notes that is not
paid together with such payment or prepayment shall be paid on the next interest
payment date following the date of such payment or prepayment.

PARAGRAPH 6 AFFIRMATIVE COVENANTS.

So long as any Note shall remain unpaid, each of the Obligors covenants as
follows:

6A. Financial Statements. Pulitzer will deliver to each holder of a Note in
duplicate or in electronic format:

(i) as soon as practicable and in any event within 45 days after the end of each
quarterly period (other than the last quarterly period) of Lee in each fiscal
year, a consolidating and consolidated statement of income and a consolidated
statement of cash flows of Pulitzer and its Subsidiaries (including STL
Post-Dispatch) for such quarterly period and for the period from the beginning
of the current fiscal year to the end of such quarterly period, and a
consolidating and consolidated balance sheet of Pulitzer and its Subsidiaries
(including STL Post-Dispatch) as at the end of such quarterly period, setting
forth in each case in comparative form figures for the corresponding period in
the preceding fiscal year (if applicable, in the case of STL Post-Dispatch and
its Subsidiaries), all in reasonable detail and certified by an authorized
financial officer of Lee, subject to changes resulting from year-end
adjustments;

(ii) as soon as practicable and in any event within 90 days after the end of
each fiscal year of Lee, a consolidating and consolidated statement of income
and a consolidating and consolidated balance sheet of Pulitzer and its
Subsidiaries (including STL Post-Dispatch) as at the end of such year and
consolidated statements of cash flows and stockholders’ equity of Pulitzer and
its Subsidiaries (including STL Post-Dispatch) for such year, setting forth in
each case in comparative form corresponding consolidated figures from the
preceding annual audit, all in reasonable detail and satisfactory in scope to
the Required Holder(s) and, as to the consolidated statements, audited by
independent public accountants of recognized standing selected by Pulitzer whose
opinion shall be in scope and substance satisfactory to the Required Holder(s)
and shall not in any event include any scope limitation or any going concern or
other material qualification (except that such opinion for Pulitzer’s fiscal
year ending in September 2015 and/or September 2016 may include a going concern
limitation related to the refinancing of the Notes and/or the Debt outstanding
under the Credit Agreement or the Second Lien Loan Agreement) and, as to the
consolidating statements, certified by an authorized financial officer of Lee;

 

9



--------------------------------------------------------------------------------

(iii) promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as Lee shall send to its
stockholders and copies of all registration statements (without exhibits) and
all reports (other than reports or portions as to which Lee shall have received
confidential treatment) which Lee or any Subsidiary (including any Obligor)
files with the Securities and Exchange Commission (or any governmental body or
agency succeeding to the functions of the Securities and Exchange Commission);

(iv) promptly upon receipt thereof, a copy of each other report submitted to
Pulitzer or any of its Subsidiaries (including STL Post-Dispatch) by independent
accountants in connection with any annual, interim or special audit made by them
of the books of Pulitzer or any of its Subsidiaries (including STL
Post-Dispatch);

(v) within 30 days after the end of each fiscal month of Lee, the consolidated
balance sheet of Lee and its Subsidiaries as at the end of such fiscal month and
the related consolidated statements of income and, to the extent prepared,
statements of cash flows for such fiscal month and for the elapsed portion of
the fiscal year ended with the last day of such fiscal month, in each case
setting forth comparative figures for the corresponding fiscal month in the
prior fiscal year;

(vi) to the extent prepared by STL Post-Dispatch or Pulitzer, within 30 days
after the end of each fiscal month of Pulitzer, consolidated and consolidating
balance sheets of Pulitzer and its Subsidiaries as at the end of such fiscal
month and the related consolidated and consolidating statements of income and
cash flows for such fiscal month and for the elapsed portion of the Fiscal Year
ended with the last day of such fiscal month, in each case setting forth
comparative figures for the corresponding fiscal month in the prior Fiscal Year;

(vii) no later than the first Business Day of every other week (beginning on the
first Monday after the Closing Date on which such a forecast would have been
delivered to the holders of the December 2015 Notes), a forecast for the
succeeding 13-week period of the projected consolidated cash flows of (x) Lee
and its Subsidiaries, and (y) Pulitzer and its Subsidiaries, each taken as a
whole (such forecast to contain the same level of detail used in such forecasts
delivered to the holders of the December 2015 Notes), together with a variance
report of actual cash flow for the immediately preceding period for which a
forecast was delivered against the then current forecast for such preceding
period;

(viii) promptly, and in any event within 45 days following the end of each
fiscal quarter in each fiscal year of Lee, a written report of a Responsible
Officer of Pulitzer, in form and scope reasonably satisfactory to the Required
Holders (such satisfaction to be presumed in the absence of an objection
delivered to the Obligors within 30 days after the receipt of such report),
setting forth a summary in reasonable detail of all Restricted Intercompany
Charges, including cash and non-cash activities, organized by category of

 

10



--------------------------------------------------------------------------------

intercompany activity, by and among (x) Lee and its Subsidiaries (other than the
Pulitzer Entities), on the one hand, and the Pulitzer Entities, on the other
hand, and (y) the Pulitzer Entities and Star Publishing, and a reconciliation of
intercompany balances with respect to each of (x) and (y);

(ix) if requested by a holder of a Note, promptly, and in any event within
90 days following the end of each Fiscal Year (or following such shorter
intervals as the same may be prepared), an update, in a directly comparable
format, of the financial model of Pulitzer and its Subsidiaries dated December
2012, setting forth the projected financial performance of Pulitzer and its
Subsidiaries for the current Fiscal Year (prepared on a quarter-by-quarter
basis) and for each of the next three (3) Fiscal Years (prepared on an annual
basis);

(x) promptly, and in any event within 45 days following the end of each Fiscal
Year (or following such shorter intervals as the same may be prepared), a
pension valuation/status report, in form and scope reasonably satisfactory to
the Required Holders (such satisfaction to be presumed in the absence of an
objection delivered to the Obligors within 30 days after the receipt of such
update), setting forth in reasonable detail the extent to which the pension
obligations of Pulitzer and its Subsidiaries are funded, together with revised
projections of future cash payments in respect of such pension obligations;

(xi) promptly, and in any event within 30 days following the end of each fiscal
month of Lee, a management report describing the financial performance and
operations of Lee and its subsidiaries in a form consistent with, and containing
the same level of detail as, reports made available to the holders of the
December 2015 Notes; and

(xii) with reasonable promptness, such other information and documents as any
holder may reasonably request.

Together with each delivery of financial statements required by clauses (i) and
(ii) above, Pulitzer will deliver to each holder a Compliance Certificate,
substantially in the form of Exhibit I attached hereto, executed on behalf of
Pulitzer and demonstrating (with computations in reasonable detail) compliance
by Pulitzer and its Subsidiaries with the provisions of paragraphs 7C(4), 7F and
7H of this Agreement and stating that there exists no Event of Default or
Default, or, if any Event of Default or Default exists, specifying the nature
and period of existence thereof and what action Pulitzer proposes to take with
respect thereto. Together with each delivery of financial statements required by
clause (ii) above, Pulitzer will use reasonable efforts to deliver or cause to
be delivered to each holder a certificate of such accountants stating that, in
making the audit necessary for their report on such financial statements, they
have obtained no knowledge of any Event of Default or Default or, if they have
obtained knowledge of any Event of Default or Default, specifying the nature and
period of existence thereof. Such accountants, however, shall not be liable to
anyone by reason of their failure to obtain knowledge of any Event of Default or
Default which would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards. Together with all
financial statements of Pulitzer and its Subsidiaries required to be delivered
pursuant to this paragraph 6A, Pulitzer will deliver or cause to be delivered a
reconciliation reflecting the changes that would be

 

11



--------------------------------------------------------------------------------

required to such financial statements had they been prepared in accordance with
the GAAP and policies used to prepare the audited financial statements of
Pulitzer for Pulitzer’s fiscal year ended September 25, 2011. Each of the
Obligors also covenants that immediately after any Responsible Officer of such
Obligor obtains knowledge of an Event of Default or Default, it will deliver to
each holder an Officer’s Certificate specifying the nature and period of
existence thereof and what action the Obligors have taken, are taking or propose
to take with respect thereto. Each holder is hereby authorized to deliver a copy
of any financial statement delivered to such holder pursuant to this paragraph
6A to any regulatory body having jurisdiction over such holder. Nothing herein
shall require, or be deemed to require, any Obligor to deliver any audited
financial statements, or a certificate of accountants related to any Event of
Default or Default, for any Obligor.

6B. Inspection of Properties. The Obligors will permit any Person designated by
any holder in writing, at such holder’s expense if no Event of Default then
exists and at the Obligors’ expense if an Event of Default then exists, to visit
and inspect any of the properties of Pulitzer and its Subsidiaries, to examine
the limited liability company or corporate books and financial records of
Pulitzer and its Subsidiaries and make copies thereof or extracts therefrom and
to discuss the affairs, finances and accounts of any of such limited liability
companies or corporations with the principal officers of either such Obligor and
its independent public accountants, all at such reasonable times and as often as
such holder may reasonably request; provided, however, that, so long as no Event
of Default shall have occurred, (i) no holder of Notes shall exercise rights
pursuant to this paragraph 6B without the written approval of the Required
Holders (to be given or withheld in their sole discretion) and (ii) no more than
two such inspections shall be conducted in any calendar year.

6C. Covenant to Secure Notes Equally. Each Obligor will, if it or any of its
Subsidiaries shall create or assume any Lien upon any of its property or assets,
whether now owned or hereafter acquired, other than Permitted Liens (unless
prior written consent to the creation or assumption thereof shall have been
obtained pursuant to paragraph 12C), make or cause to be made effective
provision whereby the Notes will be secured by such Lien equally and ratably
with any and all other Debt thereby secured, so long as any such other Debt
shall be so secured; provided that the creation and maintenance of such equal
and ratable Lien shall not in any way limit or modify the right of the holders
of the Notes to enforce the provisions of paragraph 7C(1).

6D. Compliance with Laws and Regulations. Each Obligor will, and will cause each
of its Subsidiaries to, be in material compliance with all laws, ordinances or
governmental rules or regulations to which each of them is subject (including,
without limitation, the laws and regulations that are referred to in paragraph
9K, and those relating to equal employment opportunity and employee health and
safety) which are now in effect or may be legally imposed in the future in any
jurisdiction in which such Obligor or any of its Subsidiaries is doing business
other than those laws and regulations which such Obligor or such Subsidiary is
contesting in good faith by appropriate proceedings so long as (i) such Obligor
or such Subsidiary continues to operate any affected business free of any
requirement to escrow or sequester any material amount of such business’ profits
or revenues pending resolution of such proceedings and (ii) any non-compliance
with such laws or regulations being contested could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

6E. Patents, Trade Marks and Trade Names. Each Obligor will and will cause each
of its Subsidiaries to continue to own, or hold and maintain in effect, all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the use of (i) all Material IP and (ii) all other copyrights, franchises,
licenses, marketing rights, patents, service marks, trade marks, trade names,
and rights in any of the foregoing, as in the aggregate are necessary for the
conduct of its business in the manner in which such business is being conducted
as of the date hereof except, in the case of this clause (ii), where failure to
continue to own or hold such licenses could not reasonably be expected to have a
Material Adverse Effect.

6F. Information Required by Rule 144A. The Obligors will, upon the request of
the holder of any Note, provide such holder, and any qualified institutional
buyer designated by such holder, such financial and other information as such
holder may reasonably determine to be necessary in order to permit compliance
with the information requirements of Rule 144A under the Securities Act in
connection with the resale of Notes, except at such times as any Obligor is
subject to the reporting requirements of section 13 or 15(d) of the Exchange
Act. For the purpose of this paragraph 6F, the term “qualified institutional
buyer” shall have the meaning specified in Rule 144A under the Securities Act.

6G. Payment of Taxes and Other Claims. Each Obligor will, and will cause each of
its Subsidiaries to, file all income tax or similar tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable by such Obligor or any of its Subsidiaries on such returns and all other
taxes, assessments, governmental charges, levies, trade accounts payable and
claims for work, labor or materials (all the foregoing being referred to
collectively as “Claims”) payable by any of them, to the extent such Claims have
become due and payable and before they have become delinquent (including,
without limitation, Claims for which sums have become due and payable that have
or might become a Lien on properties or assets of such Obligor or any of its
Subsidiaries); provided, that neither the Obligors nor any of their respective
Subsidiaries need pay any Claim if (i) the amount, applicability or validity
thereof is contested by such Obligor or such Subsidiary on a timely basis in
good faith and in appropriate proceedings, such Obligor or such Subsidiary has
established adequate reserves therefor in accordance with GAAP on its books, and
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect or (ii) the nonpayment of all
such Claims in the aggregate could not reasonably be expected to have a Material
Adverse Effect.

6H. ERISA Compliance. Each Obligor will, and will cause each of its ERISA
Affiliates controlled by such Obligor to, at all times:

(i) with respect to each Plan, make timely payments of contributions required to
meet the minimum funding standard set forth in ERISA or the Code with respect
thereto and, with respect to any Multiemployer Plan, make timely payment of
contributions required to be paid thereto as provided by Section 515 of ERISA,
and

(ii) comply with all other provisions of ERISA and the Code,

 

13



--------------------------------------------------------------------------------

except for such failures to make contributions and failures to comply as could
not reasonably be expected to have a Material Adverse Effect.

6I. Insurance. Each Obligor will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurers, (i) insurance with
respect to their respective properties and businesses against such casualties
and contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated and (ii) such other insurance coverages as may be required under the
terms of the Collateral Documents.

6J. Maintenance of Properties. Each Obligor will, and will cause each of its
Subsidiaries to, maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this paragraph shall not
(i) prevent any Obligor or any of its Subsidiaries from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and such Obligor has concluded that
such discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (ii) be interpreted to require any
Obligor to make Capital Expenditures in respect of maintenance in excess of the
amounts permitted to be spent on Capital Expenditures under this Agreement.

6K. Corporate Existence, Etc. Subject to paragraph 7C(6), each of the Obligors
will at all times preserve and keep its corporate existence in full force and
effect. Subject to paragraphs 7C(4) and 7C(6), each of the Obligors will at all
times preserve and keep in full force and effect the corporate existence of each
of its Subsidiaries (unless merged into an Obligor or a wholly-owned Subsidiary
of an Obligor) and all rights and franchises of such Obligor and its
Subsidiaries unless, in the good faith judgment of such Obligor, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise could not, individually or in the aggregate, have
a Material Adverse Effect.

6L. Books and Records. Each Obligor will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over such Obligor or such Subsidiary, as the case may
be.

6M. Delivery of Deeds of Trust. To the extent that STL Post-Dispatch is unable
to satisfy the condition set forth in paragraph 4M(3) hereto on or prior to the
Closing Date, STL Post-Dispatch will deliver to the Purchasers the Deeds of
Trust, as referenced in such paragraph, as soon as commercially reasonable but
no later than 30 calendar days after the Closing Date or by such later date to
which the Required Holders may agree.

6N. Business. Except as otherwise provided in Section 7C(3), each of Pulitzer,
individually, and Pulitzer and its Subsidiaries, taken as a whole, will continue
to engage in business in substantially the same fields of enterprise as
conducted on the date hereof.

 

14



--------------------------------------------------------------------------------

6O. Execution and Delivery of Subsidiary Guaranty Agreement and Other Collateral
Documents. Within ten (10) Business Days after any Credit Party’s acquisition or
formation of a Person that becomes a Subsidiary:

(i) Pulitzer will cause such Subsidiary to execute and deliver to each holder of
Notes (a) the Subsidiary Guaranty Agreement, or a joinder thereto, (b) an
appropriate joinder to the Security Agreement and (c) such other documents
necessary to grant a first priority Lien in such Subsidiary’s assets (other
than, in the case of Star Publishing, the Excluded TNI Assets) in favor of the
Collateral Agent for the benefit of the holders of the Notes;

(ii) Pulitzer (if such Subsidiary is a direct subsidiary of Pulitzer) will
pledge or will cause the direct parent of such Subsidiary (if such Subsidiary is
not a direct subsidiary of Pulitzer) to pledge the equity interests of such
Subsidiary by executing a joinder to the Pledge Agreement or pursuant to a
pledge agreement substantially similar in form to the Pledge Agreement; and

(iii) Pulitzer will deliver (or cause to be delivered) such certificates
accompanying authorizing resolutions and corporate or similar constitutive
documents and other agreements, instruments, opinions and other documents as the
Required Holders may reasonably request, each of the foregoing to be in form and
substance reasonably satisfactory to the Required Holders.

In addition to the foregoing, Pulitzer will, and will cause each Subsidiary to,
within thirty (30) days after such Person shall have obtained title (whether in
fee or, if requested by the Required Holders with respect to any leasehold
interest of Pulitzer or any Subsidiary, a leasehold interest) to any real
property with a Fair Market Value, individually, of more than $3,000,000, take
such action as shall be reasonably necessary to grant a first priority Lien in
favor of the Collateral Agent to secure the Notes with such Person’s interest in
such real property and to obtain title insurance in an amount reasonably
required by the Required Holders. Such Lien shall be documented and recorded to
the reasonable satisfaction of the Required Holders.

PARAGRAPH 7 NEGATIVE COVENANTS.

So long as any Note shall remain unpaid, each of the Obligors covenants as
follows:

7A. Change of Business. STL Post-Dispatch will not change, and will not permit
any Material Subsidiary of STL Post-Dispatch to change, in any material respect
the purpose of its business or operations from that of owning and operating the
St. Louis Post-Dispatch and other businesses directly or indirectly related
thereto.

7B. Limitation on Distributions. No Obligor nor any of their respective
Subsidiaries will declare or make, or incur any liability to declare or make,
any distributions or payments in respect of its Equity Interests, or purchases
or redemption of, or other acquisitions for value of, its Equity Interests, in
each case, except distributions or payments to Pulitzer, STL Post-Dispatch or
any wholly-owned Subsidiary of Pulitzer.

 

15



--------------------------------------------------------------------------------

7C. Lien, Debt and Other Restrictions. Each Obligor will not, and will not
permit any of its Subsidiaries to:

7C(1). Liens. Directly or indirectly, create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien on or with respect to any
of its property or assets, whether now owned or hereafter acquired, or any
income or profits therefrom, or assign or otherwise convey the right to receive
income or profits (whether or not provision is made for the equal and ratable
securing of the Notes in accordance with the provisions of paragraph 6C), except
the following (“Permitted Liens”):

(i) mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other like
Liens arising or incurred in the ordinary course of business for amounts which
are not delinquent or are being actively contested in good faith by appropriate
proceedings;

(ii) with respect to real property, (a) easements, quasi-easements, licenses,
covenants, rights-of-way and other similar restrictions, including any other
agreements, conditions, restrictions or other matters which would be shown by a
current title report or other similar report or listing, (b) any conditions that
would be shown by a current survey or physical inspection and (c) zoning,
building and other similar restrictions;

(iii) Liens for taxes or assessments or other governmental charges or levies not
yet due or which are being actively contested in accordance with paragraph 6G;

(iv) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to an Obligor or another Subsidiary;

(v) in respect of Debt permitted under clause (vi) of paragraph 7C(2), (a) Liens
securing (or, in the case of Uniform Commercial Code financing statements,
financing statements filed in connection with) Capitalized Lease Obligations of
an Obligor or its Subsidiaries, (b) Liens securing other Debt of an Obligor or
its Subsidiaries to finance the purchase price or cost of property acquired,
constructed or improved by such Obligor or any such Subsidiary after the Closing
Date (including, without limitation, pursuant to purchase price conditional
sales contracts) or (c) Liens existing on any property of any Person at the time
it becomes a Subsidiary, or existing prior to the time of acquisition upon any
property acquired by an Obligor or any of its Subsidiaries through purchase,
merger, or consolidation or otherwise, whether or not assumed by such Obligor or
such Subsidiary, provided that any such Lien shall not encumber any other
property of such Obligor or such Subsidiary;

(vi) Liens on property owned or leased by Pulitzer or a Subsidiary (other than
STL Post-Dispatch) in favor of the United States of America or any state
thereof, or any department, agency or instrumentality or political subdivision
of the United States of America or any state thereof, or any political
subdivision thereof, or in favor of holders of securities issued by any such
entity, pursuant to any contract or statute (including, without limitation,
mortgages to secure pollution control industrial revenue bonds) to secure any
indebtedness incurred for the purpose of financing all or any part of the
purchase price or the cost of construction of the property subject to such
Liens, provided that any Debt secured thereby shall be permitted by paragraph
7G.

 

16



--------------------------------------------------------------------------------

(vii) any Liens renewing, extending or refunding any Lien permitted by
clause (v) and (vi) above, provided that the principal amount secured is not
increased and the Lien is not extended to other property;

(viii) Liens consisting of financing statements filed under the Uniform
Commercial Code of any jurisdiction solely for precautionary or notice purposes
to protect a lessor’s ownership interest in leased property with respect to
equipment leases that are not Capitalized Lease Obligations;

(ix) other Liens which (a) were not incurred in connection with the borrowing of
money or the obtaining of advances or credit, (b) do not in the aggregate
materially impair the use of such property and assets in the operation of the
business of any Obligor and its Subsidiaries, or materially detract from the
value of such property or assets for the purpose of the business of any Obligor
and its Subsidiaries, taken as a whole and (c) do not have priority over the
Liens of the Collateral Agent;

(x) Liens in favor of the Collateral Agent to secure the Secured Obligations;
and

(xi) Liens (other than Liens on the Excluded TNI Assets) securing Debt permitted
by clause (iii) of paragraph 7C(2), provided that (i) such Liens are subject to
the terms of the Intercreditor Agreement and (ii) the Intercreditor Agreement
shall be in full force and effect and shall effectively subordinate such Liens
to the Liens of the Collateral Agent.

7C(2). Debt. Create, incur, assume, guarantee or in any way become liable for
any Debt except:

(i) Debt represented by the Transaction Documents;

(ii) Debt or indebtedness owing by any Credit Party to another Credit Party;
provided that such Debt is unsecured;

(iii) any guarantee by the Credit Parties of Debt of Lee under and in respect of
the Second Lien Loan Agreement (or any Permitted Refinancing Debt in respect of
the Second Lien Loan Agreement), so long as (a) the Intercreditor Agreement is
in full force and effect, and (ii) the aggregate principal amount of the Debt
that is guaranteed by any Credit Party in respect of the Second Lien Loan
Agreement (or any Permitted Refinancing Debt in respect thereof) shall not
exceed $175,000,000;

(iv) Debt or indebtedness of any Obligor or any of its Subsidiaries permitted
under paragraphs 7C(3)(xiv), 7C(3)(xv), 7C(3)(xxiii), and 7G; provided, that
each threshold contained in paragraph 7G shall be read as a concurrent
limitation upon Priority Debt permitted thereby to any applicable threshold
contained in this Section 7C(2), and not in any way additive to any threshold
contained in this Section 7C(2);

 

17



--------------------------------------------------------------------------------

(v) Debt of the Obligors and their Subsidiaries consisting of trade payables
incurred in the ordinary course of business;

(vi) (a) Debt of the Obligors and their Subsidiaries constituting Capitalized
Lease Obligations, (b) other Debt of any Obligor or its Subsidiaries to finance
the purchase price or cost of property acquired, constructed or improved by such
Obligor or such Subsidiary after the Closing Date, or (c) Debt secured by Liens
existing on any property of any Person at the time it becomes a Subsidiary, or
existing prior to the time of acquisition upon any property acquired by an
Obligor or any of their respective Subsidiaries through purchase, merger, or
consolidation or otherwise, and assumed by such Obligor or such Subsidiary, in
each case to the extent such Liens are permitted under clause (v) of paragraph
7C(1), provided that the aggregate principal amount of all such Debt described
in subclauses (a), (b) and (c) of this clause (vi) at any time outstanding shall
not exceed $5,000,000;

(vii) Debt or indebtedness secured by Liens permitted under clauses (iv) and
(vii) of paragraph 7C(1) (provided, in the case of Liens permitted under
clause (vii) of paragraph 7C(1) that renew, extend or refund any Lien permitted
under clause (v) of paragraph 7C(1), that such Liens shall be permitted only to
the extent permitted by the proviso to clause (vii) of paragraph 7C(1) and to
the extent the Debt or indebtedness secured thereby is permitted under
clause (vii) of this paragraph 7C(2));

(viii) unsecured Debt in respect of the reimbursement obligations of letters of
credit issued or in respect of worker’s compensation arrangements not to exceed
$5,000,000 outstanding at any time; and

(ix) unsecured Debt (other than the Debt permitted by clause (iii) of paragraph
7C(2) hereof) which is subordinated to the Secured Obligations on terms and
conditions satisfactory to the Required Holders.

7C(3). Loans, Advances and Investments. Make, or permit to remain outstanding,
any loan or advance to, or own, purchase or acquire any stock, obligations or
securities of, or any interest in, or make any capital contribution to, any
Person, except that any Obligor or any of their respective Subsidiaries may:

(i) [reserved];

(ii) make or permit to remain outstanding any loans, advances or capital
contributions from any Credit Party to another Credit Party;

(iii) own, purchase or acquire stock, obligations or securities of or other
Equity Interests in a Subsidiary or a Person which immediately after such
purchase or acquisition will be a Subsidiary;

(iv) make and permit to remain outstanding investments in notes receivable or
other consideration to the extent permitted by paragraph 7C(4) but only to the
extent that the aggregate uncollected amount of all such notes receivable and
other consideration, together with all such notes receivable and other
consideration of Pulitzer and its Subsidiaries, is for outstanding loans,
advances and other investments existing on the Closing Date (as set forth on
Schedule 7C(3) hereto) in any business principally engaged in publishing (print
or electronic) or related media activity;

 

18



--------------------------------------------------------------------------------

(v) accept and permit to remain outstanding notes, evidences of indebtedness and
other investments received in settlement of debts (created in the ordinary
course of business and not for monies loaned) owing to any Obligor or any of
their respective Subsidiaries;

(vi) own, purchase or acquire commercial paper issued by any corporation or
bankers’ acceptances issued by any member bank of the Federal Reserve System, in
either case, maturing within one year of the date of purchase and rated, by at
least two of S&P, Moody’s and Fitch Investors Service, Inc., “A-1”, “P-1” and
“F-1”, respectively, and payable in the United States in United States dollars;

(vii) own, purchase or acquire time deposits or certificates of deposit in any
member bank of the Federal Reserve System having, or which is the principal
banking subsidiary of a bank holding company having, a long-term unsecured debt
rating of at least “A” or the equivalent thereof from S&P or “A2” or the
equivalent thereof from Moody’s, all due within one year from the date of
original issue thereof and payable in the United States in United States
dollars;

(viii) own, purchase or acquire repurchase agreements of any member bank of the
Federal Reserve System having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s, for terms of less than one year in respect of commercial paper and
certificates of deposit referred to in the foregoing clauses (vi) and (vii) and
obligations referred to in clauses (ix) and (x) below;

(ix) own, purchase or acquire obligations of (a) the United States government or
any agency or instrumentality thereof and (b) marketable direct obligations
issued by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within twelve months
from the date of acquisition thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either S&P or Moody’s;

(x) own, purchase or acquire obligations guaranteed or insured by the
United States government or any agency or instrumentality thereof;

(xi) own, purchase or acquire investments in stocks of investment companies
registered under the Investment Company Act of 1940 which invest primarily in
obligations of the type described in clauses (vi), (vii), (viii), (ix) or
(x) above, provided that any such investment company shall have an aggregate net
asset value of not less than $500,000,000;

 

19



--------------------------------------------------------------------------------

(xii) own, purchase or acquire investments in money market funds that are
classified as current assets in accordance with GAAP, and that are rated “AAAm”
or the equivalent by S&P, Moody’s or Fitch Investors Service, Inc., which funds
are managed by either (a) Persons having capital and surplus, or net worth, in
excess of $500,000,000 or (b) any Person that is a direct or indirect subsidiary
of a Person described in the foregoing clause (a);

(xiii) own, purchase or acquire (a) asset-backed securities, mortgage-backed
securities and collateralized mortgage obligations issued by any entity and
rated at least Aa3 by Moody’s or AA- by S&P and (b) notes and bonds issued by
any domestic corporate issuer and rated at least A3 by Moody’s or A- by S&P;

(xiv) endorse negotiable instruments for collection in the ordinary course of
business;

(xv) make or permit to remain outstanding travel and other like advances to
officers and employees in the ordinary course of business;

(xvi) make or permit to remain outstanding investments in demand deposit
accounts maintained by an Obligor or any of its Subsidiaries in the ordinary
course of its business, subject to the Lien of the Collateral Agent to secure
the Secured Obligations to the extent contemplated in the Transaction Documents;

(xvii) make or permit to remain outstanding investments consisting of Eurodollar
time deposits, maturing within three months after the making thereof, with any
branch of a United States commercial bank having capital and surplus of not less
than $1 billion in the aggregate;

(xviii) make or permit to remain outstanding investments in municipal
obligations having a rating of “Aaa” by Moody’s, or “AAA” by S&P;

(xix) own, purchase or acquire investments in commingled funds/portfolios that
invest primarily in U.S. dollar denominated obligations, with a weighted average
portfolio maturity of 120 days or less, and rated “AAA” or the equivalent, by at
least two of S&P, Moody’s and Fitch Investors Service, Inc., which funds are
managed by either (a) Persons having capital and surplus, or net worth, in
excess of $500,000,000 or (b) any Person that is a direct or indirect subsidiary
of a Person described in the foregoing clause (a);

(xx) make or permit to be made payments in connection with the redemption by STL
Post-Dispatch of the “phantom equity interests” held by Herald referred to in
clause (iii) of the definition of “Change of Control” with common stock of Lee
or cash contributed by Lee to STL Post-Dispatch for purposes of making such
payment (it being understood that any such cash contributed by Lee shall reduce
the Lee Payable by an amount equal to such cash contribution);

(xxi) permit to remain outstanding investments of Pulitzer and its Subsidiaries
set forth on Schedule 7C(3);

 

20



--------------------------------------------------------------------------------

(xxii) permit the Lee Payable to remain outstanding so long as it shall bear
interest (on a pay-in-kind basis) at a rate per annum equal to LIBOR plus 0.75%
(75 basis points);

(xxiii) make or permit to remain outstanding loans and advances permitted by
paragraph 7C(7)(i); and

(xxiv) in the case of Pulitzer, own, purchase or acquire investments in the
Associated Press Digital Rights Agency or any successor thereto or any Affiliate
thereof for Fair Market Value (as determined in good faith by the Board of
Directors of Pulitzer at the time of such purchase or acquisition) in an
aggregate amount not to exceed $750,000 at any time outstanding; provided that
(a) Pulitzer shall be entitled to receive its ratable share (based on the
aggregate amount of investments made by Lee and each of its Subsidiaries (other
than Pulitzer), on the one hand, and Pulitzer, on the other hand) of any Equity
Interests of such Person issued in consideration for, or on account of, the
aggregate investments made in such Person by Lee and its Subsidiaries, (b) any
such Equity Interests received by Pulitzer shall be pledged in favor of the
Collateral Agent to secure the Secured Obligations in accordance with the
Collateral Documents, and (c) Pulitzer shall, and shall cause its Subsidiaries
to, vote or otherwise give their consent in respect of all such Equity Interests
of such Person beneficially owned by Pulitzer or its Subsidiaries for the
election to the board of directors (or other similar governing body) of such
Person of Mary Junck or her designee (or any person acceptable to the Required
Holders), provided further that the foregoing proviso shall not apply to the
issuance of fractional Equity Interests to the extent that the issuance thereof
is prohibited by the organization documents of Associated Press Digital Rights
Agency as in effect on the date hereof;

provided that, notwithstanding the foregoing, Pulitzer will not permit Star
Publishing to make, or permit to remain outstanding, any loan or advance to, or
own, purchase or acquire any stock, obligations or securities of, all or
substantially all of the assets of, or any interest in, or make any capital
contribution to, any Person or purchase or acquire the assets comprising any
line of business or business unit or division thereof, except to the extent
required under the terms of the TNI Agreement.

7C(4). Asset Sales. Engage in any Asset Sale (i) if the aggregate amount of
Asset Sale Proceeds in respect of any one transaction or series of related
transactions would be equal to or less than $1,000,000 unless at least 75% of
such Asset Sale Proceeds consist of cash or (ii) if the aggregate amount of
Asset Sale Proceeds in respect of any one transaction or series of related
transactions would be more than $1,000,000 unless such Asset Sale Proceeds
consist only of cash and the Required Holders have given their prior written
consent thereto; provided, however, that notwithstanding the foregoing, no Asset
Sale shall involve the sale of any Equity Interests in Star Publishing or the
Equity Interests of TNI Partners held by Star Publishing.

7C(5). Sale and Lease-Back. Enter into any arrangement with any lender or
investor or under which such lender or investor is a party, providing for the
leasing or other similar arrangement by any Obligor or any of its Subsidiaries
of real or personal property used by such Obligor or any of its Subsidiaries in
the operations of such Obligor or any of its Subsidiaries,

 

21



--------------------------------------------------------------------------------

which has been or is sold or transferred by such Obligors or any of its
Subsidiaries to such lender or investor or to any Person to whom funds have been
or are to be advanced by such lender or investor on the security of such rental
obligations of such Obligor or such Subsidiary, except that Pulitzer or any of
its Subsidiaries (other than STL Post-Dispatch and its Subsidiaries) may enter
into sale and lease-back transactions involving newspaper equipment or
facilities acquired after the Effective Date if (i) such arrangement shall be
for a period of less than three years by the end of which the use of such
property by the lessee will be discontinued, (ii) Pulitzer or such Subsidiary
complies with Section 7C(4) with respect to such transaction and (iii) the
property immediately prior to such sale could have been subjected to a Lien
securing Debt in an amount equal to such net proceeds and which Lien would be
permitted by clause (v) of Section 7C(1).

7C(6). Merger. Merge or consolidate with any other Person, except that (i) any
Obligor may merge or consolidate with any other Obligor (provided that either
such Obligor shall be the continuing or surviving Person) and (ii) any
Subsidiary may merge or consolidate with any Obligor (provided that such Obligor
shall be the continuing or surviving Person) or any one or more other
wholly-owned Subsidiaries of any Obligor; provided that nothing in this
paragraph 7C(6) shall restrict the ability of any Subsidiary which is not a
Material Subsidiary to merge or consolidate with any Person (so long as in
connection with any such merger with a Person which is not an Obligor or another
Subsidiary of an Obligor, an Obligor or a Subsidiary of an Obligor shall have
received only cash consideration for such merger).

7C(7). Transactions With Affiliates.

(i) Subject to clause (ii) of this paragraph 7C(7), directly or indirectly enter
into or be a party to any transaction or arrangement, including, without
limitation, the purchase, sale, exchange or use of any property or asset, or any
interest therein, whether real, personal or mixed, or tangible or intangible, or
the rendering of any service, with any Affiliate of any Obligor, except (a) for
any such transaction by and among the Credit Parties only, (b) for the
transaction contemplated by clause (xx) of paragraph 7C(3), (c) for transactions
involving the allocation of costs and expenses among Pulitzer and its
Subsidiaries (including STL Post-Dispatch and its Subsidiaries) in respect of
insurance, technical support, compensation and benefits, overhead allocation and
other similar administrative costs and expenses, (d) for any Unrestricted
Intercompany Transaction and (e) Pulitzer may make Restricted Intercompany
Charges if either (1) (x) such Restricted Intercompany Charges are consistent in
nature and manner of computation with the types of Restricted Intercompany
Charges incurred during the period from March 30, 2009 through and including
September 25, 2011 and (y) any such Restricted Intercompany Charges which are to
be paid in cash do not exceed an aggregate amount of $5,500,000 in any fiscal
year of Pulitzer, or (2) such Restricted Intercompany Charges arise from
reasonably expected and identifiable cost-saving measures relating to goods and
services provided to Pulitzer and its Subsidiaries which are implemented after
January 30, 2012 as set forth in an Officer’s Certificate delivered to the
holders of the Notes by the chief financial officer of Pulitzer, so long as
(A) with respect to any goods and services proposed to be provided by any Lee
Company as part of the implementation of any such cost-savings measures, the
Restricted Intercompany Charges to be charged by any Lee Company to provide such
goods and services to Pulitzer during the four successive fiscal quarters
following such implementation (and for each successive period of four

 

22



--------------------------------------------------------------------------------

consecutive fiscal quarters ending thereafter) are reasonably expected to be no
greater than the cost for the same goods and services previously paid in cash by
Pulitzer for the period of four consecutive fiscal quarters of Pulitzer then
most recently ended immediately prior to the implementation of such cost-saving
measures, and (B) the aggregate amount paid in cash by Pulitzer in respect of
such Restricted Intercompany Charges as set forth in this clause (2) does not
exceed $2,000,000 in any fiscal year of Pulitzer.

(ii) All payments in respect of Restricted Intercompany Charges or Unrestricted
Intercompany Transactions pursuant to paragraph 7C(7)(i) above shall meet the
following requirements: (a) any such transaction is in the ordinary course of,
and pursuant to the reasonable requirements of, Pulitzer’s and each Subsidiary’s
business, as the case may be, (b) any such transaction is upon fair and
reasonable terms that are no less favorable to Pulitzer and/or any of its
Subsidiaries, as the case may be, than those which might be obtained in an arm’s
length transaction with a Person who is not an Affiliate and (c) any payment
required to be made in cash is made by Pulitzer not more than 3 days prior to
delivery of such goods, the rendering of such services or the making of such
payments by any Lee Company to a third party.

7C(8). Issuance or Sale of Stock of Subsidiaries. Issue, sell or otherwise
dispose of, or part with control of, any shares of stock of or other Equity
Interests in any Material Subsidiary, except to an Obligor or another
wholly-owned Subsidiary of an Obligor.

7C(9). Sale or Discount of Receivables. Sell with recourse, discount (other than
to the extent of finance and interest charges included therein) or otherwise
sell for less than face value thereof, any of its notes or accounts receivable,
except notes or accounts receivable of any Obligor or its Subsidiaries the
collection of which is doubtful in accordance with GAAP.

7D. Limitation on Certain Restrictive Agreements. No Obligor will nor will it
permit any of its Subsidiaries to enter into or suffer to exist any contractual
obligation, other than this Agreement, which in any way restricts the ability of
such Obligor or any of its Subsidiaries to (a) create, incur, assume or suffer
to exist any Lien upon any of its property, assets or revenues, (b) make any
payments in respect of the Notes required under this Agreement, (c) make any
dividends or Distributions or (d) transfer any of its property or assets to such
Obligor or a Subsidiary of such Obligor except for any such restrictions set
forth in the Credit Agreement and the Second Lien Loan Agreement, as in effect
on the date hereof, or in any documents, instruments or agreements evidencing
any Permitted Refinancing Debt thereof on the date of the incurrence or issuance
thereof.

7E. Terrorism Sanctions Regulations. No Obligor will nor will it permit any
Controlled Entity to (a) become a Blocked Person or (b) have any investments in
or engage in any dealings or transactions with any Blocked Person if such
investments, dealings or transactions would cause any holder of a Note to be in
violation of any laws or regulations that are applicable to such holder.

 

23



--------------------------------------------------------------------------------

7F. Financial Covenants.

(i) Minimum Consolidated EBITDA. With respect to any fiscal quarter ending prior
to the Replacement Covenant Notice Date, Pulitzer will not permit Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ended as of the
last day of each fiscal quarter set forth below, to be less than the amount set
forth below opposite such date:

 

Fiscal Quarter Ending in

   Consolidated
EBITDA  

June, 2013

   $ 25,200,000   

September, 2013

   $ 25,100,000   

December, 2013

   $ 24,800,000   

March, 2014

   $ 24,700,000   

June, 2014

   $ 24,600,000   

September, 2014

   $ 24,500,000   

December, 2014

   $ 24,200,000   

March, 2015

   $ 24,200,000   

June, 2015

   $ 24,000,000   

September, 2015

   $ 23,900,000   

December, 2015

   $ 23,900,000   

March, 2016

   $ 23,900,000   

June, 2016

   $ 23,900,000   

September, 2016

   $ 23,900,000   

December, 2016

   $ 23,900,000   

March, 2017

   $ 23,900,000   

(ii) Consolidated Debt to Consolidated EBITDA. With respect to any fiscal
quarter ending after the Replacement Covenant Notice Date, Pulitzer will not
permit the ratio of (a) Consolidated Debt as of the last day of such fiscal
quarter to (b) Consolidated EBITDA for the four consecutive fiscal quarters
ended as of such last day to be greater than 2.25 to 1.00.

7G. Priority Debt. Pulitzer will not at any time permit any Priority Debt to
exist except (i) Debt (including, without limitation, Capitalized Lease
Obligations) secured by Liens permitted by clause (v) or (vi) of Section 7C(1)
provided that the aggregate principal amount of all such Debt shall not at any
time exceed $1,000,000, (ii) unsecured Debt in respect of the reimbursement
obligations of letters of credit issued or in respect of worker’s compensation
arrangements not to exceed $5,000,000 outstanding at any time, (iii) unsecured
Debt subordinated to the Secured Obligations on terms and conditions
satisfactory to the Required Holders, and (iv) Debt of the Credit Parties under
any guarantee of the Debt under or in respect of the Second Lien Loan Agreement
(or any Permitted Refinancing Debt in respect thereof), so long as (a) the
Intercreditor Agreement is in full force and effect, and (b) the aggregate
principal amount of the Debt which is guaranteed by any Credit Party in respect
of the Second Lien Loan Agreement (or any Permitted Refinancing Debt in respect
thereof) does not exceed $175,000,000 at any time.

 

24



--------------------------------------------------------------------------------

7H. Capital Expenditures.

(i) Pulitzer will not, and will not permit any of its Subsidiaries to, make
Capital Expenditures in any of the following fiscal years of Pulitzer in an
aggregate amount for all such Persons in excess of the amount set forth below
opposite such fiscal year:

 

Fiscal Year Ending

   Aggregate
Amount of
Capital
Expenditures  

2013

   $ 4,000,000   

2014

   $ 4,000,000   

2015

   $ 4,000,000   

2016

   $ 4,000,000   

2017

   $ 4,000,000   

(ii) In the event that the amount of Capital Expenditures permitted to be made
by Pulitzer and its Subsidiaries during any fiscal year of Pulitzer is greater
than the amount of Capital Expenditures actually made by Pulitzer and its
Subsidiaries during such fiscal year, 100% of such excess for such fiscal year
may be carried forward and utilized to make Capital Expenditures in any
succeeding fiscal year.

7I. Restricted Payments. Pulitzer will not, and will not permit any Subsidiary
to, make any Restricted Payments at any time except for Restricted Payments made
to another Subsidiary or Pulitzer. Pulitzer shall cause Star Publishing to pay
to Pulitzer as a dividend (i) promptly and in any event within 5 Business Days
of the receipt thereof, all cash and other Distributions it receives from TNI
Partners or otherwise pursuant to the TNI Agreement or otherwise and (ii) within
5 Business Days after the end of each calendar month, all cash and Cash
Equivalents it holds as of the end of such calendar month (other than cash to be
paid pursuant to the foregoing clause (i)).

PARAGRAPH 8 EVENTS OF DEFAULT.

8A. Events of Default and Acceleration. The following events shall each
constitute an “Event of Default” hereunder (whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):

(i) an Obligor defaults in the payment of any principal of or premium payable
with respect to any Note when the same shall become due, either by the terms
thereof or otherwise as herein provided; or

(ii) an Obligor defaults in the payment of any interest on any Note or any other
amounts due under the Transaction Documents for more than 5 Business Days after
the date due; or

(iii) any representation or warranty made by an Obligor in any of the
Transaction Documents or in any writing furnished in connection with or pursuant
to any of the Transaction Documents shall be false in any material respect on
the date as of which made; or

 

25



--------------------------------------------------------------------------------

(iv) an Obligor fails to perform or observe any covenant or agreement contained
in paragraph 7 (it being understood that no Event of Default shall exist or
arise as a result of non-compliance with paragraph 7F(ii) hereof prior to the
Replacement Covenant Notice Date and that no Event of Default shall exist or
arise as a result of non-compliance with paragraph 7F(i) hereof on or after the
Replacement Covenant Notice Date); or

(v) an Obligor fails to perform or observe any other agreement, term or
condition contained herein (other than those referred to in clauses (i), (ii) or
(iv)) and such failure shall not be remedied within 30 days after any
Responsible Officer of any Obligor obtains actual knowledge thereof; or

(vi) Pulitzer or any wholly-owned Subsidiary (other than a wholly-owned
Subsidiary of STL Post-Dispatch that is not a Material Subsidiary) makes an
assignment for the benefit of creditors or is generally not able to pay its
debts as such debts become due; or

(vii) any decree, judgment, or order for relief in respect of Pulitzer or any
wholly-owned Subsidiary (other than a wholly-owned Subsidiary of STL
Post-Dispatch that is not a Material Subsidiary) is entered under any
bankruptcy, reorganization, compromise, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law, whether now or hereafter in
effect (herein called the “Bankruptcy Law”), of any jurisdiction; or

(viii) (a) Pulitzer or any wholly-owned Subsidiary (other than a wholly-owned
Subsidiary of STL Post-Dispatch that is not a Material Subsidiary) petitions or
applies to any tribunal for, or consents to, the appointment of, or taking
possession by, a trustee, receiver, custodian, liquidator or similar official of
Pulitzer or any such Subsidiary, or of any substantial part of the assets of
Pulitzer or any such Subsidiary, or commences a voluntary case under the
Bankruptcy Law of the United States or any proceedings (other than proceedings
for the voluntary liquidation and dissolution of any such Subsidiary) relating
to Pulitzer or any such Subsidiary under the Bankruptcy Law of any other
jurisdiction or (b) Pulitzer or any wholly-owned Subsidiary (other than a
wholly-owned Subsidiary of STL Post-Dispatch that is not a Material Subsidiary)
takes any action for the purpose of the liquidation or dissolution of Pulitzer
or such Subsidiary, or in furtherance thereof except in connection with a merger
pursuant to paragraph 7C(6); or

(ix) any petition or application referred to in clause (viii)(a) above is filed,
or any such proceedings are commenced, against Pulitzer or any Subsidiary (other
than a Subsidiary of STL Post-Dispatch that is not a Material Subsidiary) and
Pulitzer or such Subsidiary by any act indicates its approval thereof, consent
thereto or acquiescence therein, or an order, judgment or decree is entered
appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 60 days; or

 

26



--------------------------------------------------------------------------------

(x) any order, judgment or decree is entered in any proceedings Pulitzer or any
Subsidiary (other than a Subsidiary of STL Post-Dispatch that is not a Material
Subsidiary) decreeing the dissolution Pulitzer or such Subsidiary and such
order, judgment or decree remains unstayed and in effect for more than 60 days;
or

(xi) one or more final judgments in an aggregate amount in excess of $10,000,000
is rendered against an Obligor or any of their respective Subsidiaries and,
within 60 days after entry thereof, any such judgment is not discharged or
execution thereof stayed pending appeal; or

(xii) (a) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is requested or granted under section 412
of the Code, (b) a Reportable Event with respect to a Plan, (c) a notice of
intent to terminate any Plan in a distress termination (within the meaning of
ERISA section 4041(c)) shall have been or is reasonably expected to be filed
with the PBGC or the PBGC shall have instituted proceedings under ERISA section
4042 to terminate or appoint a trustee to administer any Plan or the PBGC shall
have notified any Obligor or any of its ERISA Affiliates that a Plan may become
a subject of such proceedings, (d) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed
$76,000,000, (e) any Obligor or any of its ERISA Affiliates shall have incurred
or is reasonably expected to incur any liability pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, (f) any Obligor or any of its ERISA Affiliates is assessed
liability for a partial or complete withdrawal from any Multiemployer Plan,
(g) notification that a Multiemployer Plan is in “reorganization” (within the
meaning of Section 4241 of ERISA) or “insolvency” (within the meaning of
Section 4245 of ERISA), (h) the failure by any Obligor or any of its ERISA
Affiliates to make by its due date a required installment under Section 430(j)
of the Code or Section 303(j) of ERISA with respect to any Plan or the failure
to make any required contribution to a Multiemployer Plan, (i) the imposition of
a Lien upon the assets of any Obligor or any of its ERISA Affiliates pursuant to
the Code or ERISA with respect to any Plan or (j) any Obligor or any of its
respective Subsidiaries establishes or amends any employee welfare benefit plan
that provides post-employment welfare benefits in a manner that would increase
the liability of any Obligor or any of its Subsidiaries thereunder; and any such
event or events described in clauses (a) through (j) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

(xiii) [reserved]; or

(xiv) [reserved]; or

(xv) any Collateral Document shall cease for any reason (other than pursuant to
the terms thereof) to create a valid Lien in the collateral purported to be
covered thereby or such Lien shall for any reason cease to be a perfected and
first priority Lien (subject only to Permitted Liens); or

 

27



--------------------------------------------------------------------------------

(xvi) (a) Lee or any of its Subsidiaries shall (1) default in any payment of any
Debt (other than the Note Obligations) beyond the period of grace, if any,
provided in an instrument or agreement under which such Debt was created or
(2) default in the observance or performance of any agreement or condition
relating to any Debt (other than the Note Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Debt to become due
(and/or, in the case of an Interest Rate Protection Agreement or Other Hedging
Agreement, to be terminated) prior to its stated maturity, or (b) any Debt
(other than the Note Obligations) of Lee or any of its Subsidiaries shall be
declared to be (or shall become) due and payable (and/or, in the case of an
Interest Rate Protection Agreement or Other Hedging Agreement, to be
terminated), or required to be prepaid (and/or terminated, as the case may be)
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof, provided that it shall not be a Default or an Event of Default
under this clause (xvi) unless the aggregate principal amount of all Debt as
described in the preceding clauses (a) and (b) is at least $10,750,000 or unless
such Debt is in respect of the Credit Agreement or the Second Lien Loan
Agreement or any Permitted Refinancing Debt or any Additional Permitted
Indebtedness (as defined in the Second Lien Loan Agreement); provided, however,
that with respect to any breach or default under Sections 10.08 or 10.09 of the
Credit Agreement (as in effect on the date hereof) or any successor provisions
or analogous financial covenants in any documentation relating to any Permitted
Refinancing Debt, such breach or default shall only constitute an Event of
Default under this clause (xvi) if such breach or default occurs and is not
cured or waived within 30 days after the occurrence of such breach or default;
provided further that, so long as no Default or Event of Default has otherwise
occurred and is continuing, it shall not be a Default or Event of Default under
this paragraph 8A(xvi) if an event of default or default arises (or arose on or
prior to the date hereof) under a Deferred Intercompany Note as a result of
Lee’s, Lee Publications, Inc.’s or Sioux City Newspapers, Inc.’s failure to pay
prior to the final maturity thereof the principal amount of (or, in the case of
a default or event of default prior to the date hereof, interest on) the
intercompany loans under the Deferred Intercompany Notes as and when it becomes
(or became) due and payable (and, for the avoidance of doubt, it shall not be a
Default or Event of Default if a holder of a Deferred Intercompany Note shall
fail (or shall have failed) to take any action to enforce its rights under any
Deferred Intercompany Note); or

(xvii) Lee or any Material Lee Subsidiary shall commence a voluntary case
concerning itself under any Bankruptcy Law; or an involuntary case is commenced
against Lee or any Material Lee Subsidiary, and the petition is not controverted
within 15 days, or is not dismissed within 60 days after the filing thereof; or
a custodian (as defined under Title 11 of the United States Code) is appointed
for, or takes charge of, all or substantially all of the property of Lee or any
Material Lee Subsidiary, to operate all or any substantial portion of the
business of Lee or any Material Lee Subsidiary; or Lee or any Material Lee
Subsidiary commences any other proceeding under any Bankruptcy Law relating to
Lee or any Material Lee Subsidiary, or there is commenced against Lee or any
Material Lee Subsidiary any such proceeding which remains undismissed for a

 

28



--------------------------------------------------------------------------------

period of 60 days after the filing thereof; or Lee or any Material Lee
Subsidiary is adjudicated insolvent or bankrupt; or any order for relief or
other order under any Bankruptcy Law approving any such case or proceeding is
entered; or Lee or any Material Lee Subsidiary makes a general assignment for
the benefit of creditors; or any action is taken by Lee or any Material Lee
Subsidiary for the purpose of effecting any of the foregoing; or

(xviii) any Credit Party shall fail to perform or observe any other agreement,
term or condition contained in any Transaction Document to which it is a party
(other than this Agreement or the Notes) and such failure shall not be remedied
within thirty (30) days after any Responsible Officer obtains knowledge thereof;
or

(xix) any Lee Company shall be a party to any agreement that restricts Pulitzer
or any of its Subsidiaries from compliance in full with all provisions of all
Transaction Documents; or

(xx) with respect to any Fiscal Year ending after September 25, 2012, the Lee
Companies shall fail to contribute to any qualified or non-qualified pension,
retirement or similar employee compensation plans of Pulitzer and its
Subsidiaries (including, without limitation, split-dollar insurance policies) an
amount equal to the lesser of (a) $2,000,000 or (b) that amount necessary to
meet minimum funding requirements of Pulitzer and its Subsidiaries with respect
to any such plan for such Fiscal Year in accordance with applicable laws and
regulations and consistent with Pulitzer’s past practices; or

(xxi) Lee or any of its Subsidiaries shall enter into an amendment or
modification to (a) the Credit Agreement, any guaranty, security agreement or
other document relating thereto or any indenture, purchase agreement, loan
agreement, security agreement or other agreement or instrument relating to any
Permitted Refinancing Debt in respect of the Credit Agreement, or (b) any Second
Lien Debt Document or any indenture, purchase agreement, loan agreement,
security agreement or other agreement or instrument relating to any Permitted
Refinancing Debt in respect of the Second Lien Loan Agreement, in each case
without the prior written consent of the Required Holders except, an amendment
or modification which could not reasonably be expected to be adverse to the
holders of Notes in any material respect; or

(xxii) (a) any payment or demand for payment (satisfying the requirements for
the making of such demand for payment) is made under any guarantee executed by
any Credit Party in respect of the Second Lien Loan Agreement or any indenture,
purchase agreement, loan agreement, security agreement or other agreement or
instrument relating to any Permitted Refinancing Debt in respect of the Second
Lien Loan Agreement, or (b) the Liens securing Debt under or in respect of the
Second Lien Debt Documents (or any Permitted Refinancing Debt in respect
thereof) shall cease, for any reason, to be validly subordinated to the Liens
securing the Note Obligations as provided in the Intercreditor Agreement or the
Intercreditor Agreement or any provision thereof shall cease to be in full force
or effect, or Pulitzer, any Subsidiary of Pulitzer or any Person acting for or
on behalf of Pulitzer or any Subsidiary of Pulitzer shall deny or disaffirm
Pulitzer’s or such Subsidiary’s obligations under the Intercreditor Agreement or
Pulitzer or any of its Subsidiaries shall default in the due performance or
observance of any material term, covenant or agreement on its part to be
performed or observed pursuant to the Intercreditor Agreement; or

 

29



--------------------------------------------------------------------------------

(xxiii) any provision of the Tax Sharing Agreement shall be amended, waived or
otherwise modified without the consent of the Required Holders or Pulitzer shall
fail diligently to enforce its rights thereunder in any material respect.

If (A) an Event of Default specified in clause (i) or (ii) of this paragraph 8A
occurs, the holder of any Note (other than any Obligor or any of their
respective Subsidiaries or Affiliates) may at its option during the continuance
of such Event of Default, by notice in writing to the Obligors, declare such
Note to be, and such Note shall thereupon be and become, immediately due and
payable at 105% of the principal amount then outstanding, together with interest
accrued thereon and together with any other fees or amounts owing to such holder
under the Transaction Documents, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Obligors, (B) an Event
of Default specified in clause (vii), (viii) or (ix) of this paragraph 8A
occurs, all of the Notes at the time outstanding shall automatically become
immediately due and payable at 105% of the principal amount then outstanding,
together with interest accrued thereon with respect to each Note and any other
fees or amounts then owing under the Transaction Documents, without presentment,
demand, protest or notice of any kind, all of which are hereby waived by the
Obligors, and (C) an Event of Default (including an event described in
clause (A) above) occurs and is continuing, the holder or holders of at least a
majority of the aggregate principal amount of Notes then outstanding may at its
or their option, by notice in writing to the Obligors, declare all of the Notes
to be, and all of the Notes shall thereupon be and become, immediately due and
payable at 105% of the principal amount then outstanding, together with interest
accrued thereon and together with any other fees or amounts then owing under the
Transaction Documents, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Obligors.

Each of the Obligors acknowledges, and the parties hereto agree, that each
holder of a Note has the right to maintain its investment in the Notes free from
repayment by the Obligors (except as herein specifically provided for) and that
the provision for payment of 105% of the principal amount of the Notes by the
Obligors in the event that the Notes are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

8B. Rescission of Acceleration. At any time after any or all of the Notes shall
have been declared immediately due and payable pursuant to paragraph 8A (other
than pursuant to clauses (vii), (viii) or (ix) thereof), the holder or holders
of at least a majority of the aggregate principal amount of Notes then
outstanding may, by notice in writing to the Obligors, rescind and annul such
declaration and its consequences if (i) the Obligors shall have paid all overdue
interest on the Notes, the principal of the Notes which has become due otherwise
than by reason of such declaration, and interest on such overdue interest and
overdue principal at the rate specified in the Notes, (ii) the Obligors shall
not have paid any amounts which have become due solely by reason of such
declaration, (iii) all Events of Default and Defaults, other than non-payment of
amounts which have become due solely by reason of such declaration, shall have
been cured or waived pursuant to paragraph 12C, and (iv) no judgment or decree
shall have been entered for the payment of any amounts due pursuant to the Notes
or this Agreement. No such rescission or annulment shall extend to or affect any
subsequent Event of Default or Default or impair any right arising therefrom.

 

30



--------------------------------------------------------------------------------

8C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 8A or any such declaration
shall be rescinded and annulled pursuant to paragraph 8B, the Obligors shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.

8D. Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
(or instruct the Collateral Agent to act, as the case may be) under this
Agreement, such Note and the other Transaction Documents by exercising such
remedies as are available to such holder in respect thereof under applicable
law, either by suit in equity or by action at law, or both, whether for specific
performance of any covenant or other agreement contained in this Agreement or in
any other Transaction Document or in aid of the exercise of any power granted in
this Agreement or in any other Transaction Document. No remedy conferred in this
Agreement or in any other Transaction Document upon the holder of any Note is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy conferred
herein or now or hereafter existing at law or in equity or by statute or
otherwise.

PARAGRAPH 9 REPRESENTATIONS, COVENANTS AND WARRANTIES.

Each of the Obligors represents, covenants and warrants to each Purchaser as
follows:

9A. Organization and Qualification; Due Authorization. STL Post-Dispatch is a
limited liability company duly organized and existing in good standing under the
laws of the State of Delaware. Pulitzer is a corporation duly organized and
existing in good standing under the laws of the State of Delaware. Each Material
Subsidiary is duly organized and existing in good standing under the laws of the
jurisdiction in which it is incorporated or otherwise organized. The Obligors
have and each Material Subsidiary has the limited liability company or corporate
power, as applicable, to own its respective property and to carry on its
respective business as now being conducted, and each Obligor is and each
Material Subsidiary is duly qualified as a foreign limited liability company or
foreign corporation, as applicable, to do business and in good standing in every
jurisdiction in which the nature of the respective business conducted or
property owned by it makes such qualification necessary, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect. Each Credit Party has the limited liability company or
corporate, as applicable, power and authority to execute and deliver this
Agreement, the Notes and each of the other Transaction Documents to which it is
a party and to perform the provisions hereof and thereof. The execution,
delivery and performance by the Obligors of this Agreement and the Notes have
been duly authorized by all necessary limited liability company action, and this
Agreement constitutes, and upon execution and delivery thereof, each Note and
each other Transaction Document to which any Credit Party is a party will
constitute, a legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms, except as
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

31



--------------------------------------------------------------------------------

9B. Material Adverse Change. Since January 30, 2012, nothing has occurred that
has had, or could reasonably be expected to have, a Material Adverse Effect.

9C. Litigation; Observance of Agreements, Statutes and Orders.

(i) Except as set forth in Schedule 9C (it being understood that disclosure on
Schedule 9C is not a representation that the matter to which the disclosure
relates is expected to have a Material Adverse Effect), there are no actions,
suits, investigations or proceedings pending or, to the knowledge of the
Obligors, threatened against or affecting the Obligors or any of their
respective Subsidiaries or any property of any Obligor or any such Subsidiary in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(ii) No Obligor nor any of their respective Subsidiaries is (a) in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, (b) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (c) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including, without
limitation, Environmental Laws, the USA Patriot Act or any of the other laws and
regulations that are referred to in paragraph 9K), which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

9D. Outstanding Debt.

(i) Except as described therein, Schedule 9D sets forth a complete and correct
list of all outstanding Debt of the Obligors and their respective Subsidiaries
as of March 31, 2013 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and guaranty
thereof, if any), since which date there has been no material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Debt of the Obligors or their respective Subsidiaries. No Obligor nor any of
their respective Subsidiaries is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any Debt of
any Obligor or any Subsidiary and no event or condition exists with respect to
any Debt of any Obligor or any Subsidiary that would permit (or that with notice
or the lapse of time, or both, would permit) one or more Persons to cause such
Debt to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

(ii) Except as disclosed in Schedule 9D, no Obligor nor any of their respective
Subsidiaries has agreed or consented to cause or permit at present or in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien not permitted
by paragraph 7C(1).

 

32



--------------------------------------------------------------------------------

9E. Title to Properties. Each Obligor has and each of its Material Subsidiaries
has good and marketable title to its respective real properties (other than
properties which it leases) and good title to all of its other respective
properties and assets, subject to no Lien of any kind except Permitted Liens.
All leases necessary in any material respect for the conduct of the respective
businesses of each Obligor and their respective Subsidiaries are valid and
subsisting and are in full force and effect.

9F. Conflicting Agreements and Other Matters. No Obligor nor any of their
respective Subsidiaries is a party to any contract or agreement or subject to
any charter or other limited liability company or corporate restriction which
materially and adversely affects the business, property or assets, or financial
condition of the Obligors and their respective Subsidiaries, taken as a whole.
Neither the execution nor delivery of this Agreement or the Notes, nor the
issuance of the Notes, nor fulfillment of nor compliance with the terms and
provisions hereof and of the Notes and the other Transaction Documents will
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under, or result in any violation of, or result in the
creation of any Lien upon any of the properties or assets of any Obligor or any
of its Subsidiaries pursuant to, (i) the limited liability company agreement,
charter, by-laws or other organizational documents of any Obligor or any of its
Subsidiaries, (ii) the Second Lien Debt Documents, (iii) any award of any
arbitrator or (iv) any agreement other than the Second Lien Debt Documents
(including any agreement with members or stockholders), instrument, order,
judgment, decree, statute, law, rule or regulation to which any Obligor or any
of its Subsidiaries is subject, except, in the cases of clauses (iii) and
(iv) above, to the extent any such conflict, breach, defaults, violation or
creation of a Lien could not reasonably be expected to have a Material Adverse
Effect. Except as set forth in the Limited Liability Company Agreement (as in
effect on the date hereof) and as set forth on Schedule 9F, no Obligor nor any
of their respective Subsidiaries is a party to, or otherwise subject to any
provision contained in, any instrument evidencing indebtedness of such Obligor
or such Subsidiary, any agreement relating thereto or any other contract or
agreement (including its limited liability company agreement, charter or other
organizational documents) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Debt of such Obligor of the type evidenced by
the Notes.

9G. Margin Stock. No Obligor nor any of their respective Subsidiaries owns or
has any present intention of acquiring any “margin stock” as defined in
Regulation U (12 CFR Part 221) of the Board of Governors of the Federal Reserve
System (“margin stock”). No Obligor nor any agent acting on behalf of any
Obligor has taken or will take any action which might cause this Agreement or
the Notes to violate Regulation U, Regulation T or any other regulation of the
Board of Governors of the Federal Reserve System or to violate the Exchange Act,
in each case as in effect now or as the same may hereafter be in effect.

9H. ERISA. Except as stated in Schedule 9H (it being understood that disclosure
on Schedule 9H is not a representation that the matter to which the disclosure
relates is expected to have a Material Adverse Effect),

(i) Each Obligor and each of its respective ERISA Affiliates has operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result

 

33



--------------------------------------------------------------------------------

in a Material Adverse Effect. No Obligor nor any of their respective ERISA
Affiliates has incurred any liability (including actual or contingent withdrawal
liability under section 4201 or 4204 of ERISA in respect of Multiemployer Plans)
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could
reasonably be expected to result in the incurrence of any such liability by any
Obligor or any of their respective ERISA Affiliates, or in the imposition of any
Lien on any of the rights, properties or assets of any Obligor or any of their
respective ERISA Affiliates, in either case pursuant to Title I or IV of ERISA
or to section 430(k) of the Code or to any such penalty or excise tax provisions
under the Code or Federal law or section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan, other than such
liabilities or Liens as would not be individually or in the aggregate material.

(ii) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), as reflected in the September 25, 2011
actuarial valuation report of the Plans per GAAP and determined as of
September 25, 2011 on the basis of the actuarial assumptions specified for
accounting purposes in such report, did not exceed the aggregate current value
of the assets of such Plan allocable to such benefit liabilities by more than
$38,000,000 in the case of any single Plan and by more than $72,000,000 in the
aggregate for all Plans. The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.

(iii) The expected postretirement benefit obligation (determined as of the last
day of Pulitzer’s most recently ended Fiscal Year in accordance with Financial
Accounting Standards Board Accounting Standards Codification 715-60, without
regard to liabilities attributable to continuation coverage mandated by section
4980B of the Code) of Pulitzer and its Subsidiaries is not material.

(iv) The execution and delivery of this Agreement and the issuance of the Notes
hereunder will not involve any transaction that is subject to the prohibitions
of section 406 of ERISA or in connection with which a tax could be imposed
pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by the
Obligors to each Purchaser in the first sentence of this clause (iv) of
paragraph 9H is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in paragraph 10B as to the sources of the funds used
to acquire the Notes held by such Purchaser on the Closing Date.

9I. Governmental Authorizations, Etc. No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the Credit
Parties of this Agreement, the Notes or any other Transaction Document which has
not been obtained or made on or prior to the Closing Date.

9J. Disclosure. All factual information (taken as a whole) theretofore furnished
by or on behalf of Lee and its Subsidiaries in writing to the Purchasers
(including, without limitation,

 

34



--------------------------------------------------------------------------------

all information contained in the Transaction Documents) for purposes of or in
connection with this Agreement, the other Transaction Documents or any
transaction contemplated herein or therein is true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided, it being
understood and agreed that for purposes of this paragraph 9J, such factual
information shall not include any projections or any pro forma financial
information. There is no fact peculiar to any Obligor or any of its Subsidiaries
which materially adversely affects or in the future may (so far as such Obligor
can now foresee) materially adversely affect the business, property or assets,
or financial condition of the Obligors and their respective Subsidiaries taken
as a whole and which has not been set forth in this Agreement or in the other
documents, certificates and statements furnished to the Purchasers by or on
behalf of any Obligor on or prior to the date hereof in connection with the
transactions contemplated hereby.

9K. Foreign Assets Control Regulations, Etc.

(i) No Obligor nor any Controlled Entity is (i) a Person whose name appears on
the list of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC
Listed Person”) or (ii) a department, agency or instrumentality of, or is
otherwise controlled by or acting on behalf of, directly or indirectly, (x) any
OFAC Listed Person or (y) any Person, entity, organization, foreign country or
regime that is subject to any OFAC Sanctions Program (each OFAC Listed Person
and each other Person, entity, organization and government of a country
described in clause (ii), a “Blocked Person”).

(ii) No Obligor nor any Controlled Entity has any investments in, or engages in
any dealings or transactions with, any Person where such investments, dealings
or transactions would cause the purchase, holding, or receipt of any payment or
exercise of any rights in respect of, any Note by the holder thereof to be in
violation of any of the laws or regulations identified in this paragraph 9K.

(iii) To the actual knowledge of the Obligors after making due inquiry, no
Obligor nor any Controlled Entity (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. Each Obligor has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that such Obligor and each Controlled Entity is and will continue to be
in compliance with all applicable current and future Anti-Money Laundering Laws.

(iv) Each Obligor has taken reasonable measures appropriate to the circumstances
(in any event as required by applicable law) to ensure that such Obligor and
each Controlled Entity is and will continue to be in compliance with all
applicable current and future anti-corruption laws and regulations.

 

35



--------------------------------------------------------------------------------

9L. Solvency. On and as of the Closing Date, and after giving effect to all debt
being incurred or assumed and Liens created by the Credit Parties in connection
with this Agreement, the Notes and the other Transaction Documents, (i) the sum
of the assets, at a fair valuation, of STL Post-Dispatch (on a stand-alone
basis), of Pulitzer (on a stand-alone basis) and of Pulitzer and its
Subsidiaries (taken as a whole) will exceed its or their respective debts,
(ii) STL Post-Dispatch (on a stand-alone basis), Pulitzer (on a stand-alone
basis), and Pulitzer and its Subsidiaries (taken as a whole) has not or have not
incurred and does not or do not intend to incur, and does not or do not believe
that it or they will incur, debts beyond its or their respective ability to pay
such debts as such debts mature, and (iii) the STL Post-Dispatch (on a
stand-alone basis), Pulitzer (on a stand-alone basis), and Pulitzer and its
Subsidiaries (taken as a whole) will have sufficient capital with which to
conduct its or their respective businesses. For purposes of this paragraph 9L,
“debt” means any liability on a claim, and “claim” means (a) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured or (b) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

9M. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(i) Schedule 9M contains (except as noted therein) a complete and correct list
of Pulitzer’s Subsidiaries, showing, as to each such Subsidiary, the correct
name thereof, the jurisdiction of its organization, the percentage of shares of
each class of its capital stock or similar Equity Interests outstanding owned by
Pulitzer and each other Subsidiary of Pulitzer, and identifying the Material
Subsidiaries.

(ii) All of the outstanding shares of capital stock or similar Equity Interests
of each Subsidiary shown in Schedule 9M as being owned by Pulitzer and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by Pulitzer or another Subsidiary of Pulitzer free and clear of any Lien
(except as otherwise disclosed in Schedule 9M).

(iii) Each Subsidiary of Pulitzer is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

 

36



--------------------------------------------------------------------------------

(iv) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 9M and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar Distributions of profits to the
Obligors or any of their respective Subsidiaries that owns outstanding shares of
capital stock or similar Equity Interests of such Subsidiary.

9N. Compliance with Laws, Other Instruments, Etc. The execution, delivery and
performance by each Credit Party of the Tax Sharing Agreement, or this
Agreement, the Notes, the Subsidiary Guaranty Agreement, the Security Agreement,
the Pledge Agreement, the Deeds of Trust, the Account Control Agreement, the
Trademark Security Agreements, the Copyright Security Agreements, or any other
Transaction Document to which such Credit Party is a party, will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of any Credit
Party under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which any Credit Party is bound or by which any Credit Party or
any of their respective properties may be bound or affected, (ii) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to any Credit Party or (iii) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
any Credit Party, except, in the case of the other Transaction Documents not
specifically enumerated above, to the extent such contravention, conflict,
breach or violation, individually or in the aggregate, could not reasonably be
expected to cause a Material Adverse Effect.

9O. Licenses, Permits, Etc. Each Obligor and each of its Subsidiaries owns or
has the right to use all the patents, trademarks, permits, domain names, service
marks, trade names, copyrights, licenses, franchises, inventions, trade secrets,
proprietary information and know-how of any type, whether or not written
(including, but not limited to, rights in computer programs and databases) and
formulas, or rights with respect to the foregoing, and has obtained assignments
of all leases, licenses and other rights of whatever nature, necessary for the
present conduct of its business, (i) with respect to Material IP, without any
conflict with the rights of others and (ii) with respect to the foregoing other
than Material IP, without any known conflict with the rights of others, which,
or the failure to own or have which, as the case may be, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

9P. Taxes. Each Obligor and each of their respective Subsidiaries has timely
filed (within any applicable extension periods) or caused to be filed all tax
returns and reports required to have been filed and has paid or caused to be
paid all taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings and for which such Obligor or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

9Q. Environmental Matters.

(i) No Obligor nor any of their respective Subsidiaries has knowledge of any
claim or has received any notice of any claim, and no proceeding has been
instituted

 

37



--------------------------------------------------------------------------------

raising any claim against any Obligor or any of their respective Subsidiaries or
any of their respective real properties now or formerly owned, leased or
operated by any of them or other assets, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(ii) No Obligor nor any of their respective Subsidiaries has knowledge of any
facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.

(iii) No Obligor nor any of their respective Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them and has not disposed of any Hazardous Materials in a manner
contrary to any Environmental Laws in each case in any manner that could
reasonably be expected to result in a Material Adverse Effect.

(iv) All buildings on all real properties now owned, leased or operated by the
Obligors or any of their respective Subsidiaries are in compliance with
applicable Environmental Laws, except where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.

PARAGRAPH 10 REPRESENTATIONS OF THE PURCHASERS.

10A. Nature of Purchase. Each Purchaser severally represents that it is
acquiring the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of the property of such Purchaser or trust funds shall at all times
be within such Purchaser’s or funds’ control.

10B. Source of Funds. Each Purchaser severally represents that at least one of
the following statements is an accurate representation as to each source of
funds (a “Source”) to be used by such Purchaser to acquire the Notes held by it:

(i) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60 (issued July 12, 1995)) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

38



--------------------------------------------------------------------------------

(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(iii) the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Obligors in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section VI(c)(1) of the QPAM Exemption) of such employer or by
the same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, the QPAM does not own a 10% or more interest in
any Obligor and no person controlling or controlled by the QPAM (applying the
definition of “control” in Section VI(e) of the QPAM Exemption) owns a 20% or
more interest in any Obligor (or less than 20% but greater than 10%, if such
person exercises control over the management or policies of such Obligor by
reason of its ownership interest) and (a) the identity of such QPAM and (b) the
names of all employee benefit plans whose assets were included in such
investment fund have been disclosed to the Obligors in writing pursuant to this
clause (iv); or

(v) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in any Obligor and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source were
disclosed to the Obligors in writing pursuant to this clause (v); or

(vi) the Source is a governmental plan; or

 

39



--------------------------------------------------------------------------------

(vii) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Obligors in writing pursuant to this clause (vii); or

(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this paragraph 10B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

10C. Independent Investigation. Each Purchaser made its own independent
investigation of the condition (financial and otherwise), prospects and affairs
of the Obligors and their respective Subsidiaries in connection with its
acquisition of the Notes and has made and shall continue to make its own
appraisal of the creditworthiness of the Obligors. No holder of Notes shall have
any duty or responsibility to any other holder of Notes, either initially or on
a continuing basis, to make any such investigation or appraisal or to provide
any credit or other information with respect thereto. No holder of Notes is
acting as agent or in any other fiduciary capacity on behalf of any other holder
of Notes.

PARAGRAPH 11 DEFINITIONS; ACCOUNTING MATTERS.

For the purpose of this Agreement, the terms defined in paragraphs 11B (or
within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 11C.

11A. [Reserved].

11B. Other Terms.

“Account Control Agreement” shall have the meaning specified in paragraph 4M(6).

“Accumulated Cash Flow Deficit” shall mean, for any Fiscal Quarter ending after
the Closing Date, the greater of (i) zero and (ii) an amount equal to (a) the
Accumulated Cash Flow Deficit for the prior Fiscal Quarter (for the avoidance of
doubt, after giving effect to any reduction thereof as the result of the
application thereto of Excess Cash Flow for such prior Fiscal Quarter), provided
that, for the first fiscal quarter ending after the Closing Date, the amount
under this clause (a) shall be equal to zero, plus (b) the Cash Flow Deficit
(for this purpose, calculated without reference to the $10,000,000 floor
referenced in clauses (i)(b)(B) and (ii)(b)(B) of the definition thereof) for
such Fiscal Quarter, minus (c) the Excess Cash Flow for such Fiscal Quarter.

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.

 

40



--------------------------------------------------------------------------------

“Agreement” shall have the meaning specified in paragraph 12C.

“Anti-Money Laundering Laws” shall have the meaning specified in paragraph
9K(iii).

“Asset Sale” shall mean any sale, transfer or other disposition of any assets of
Pulitzer or any of its Subsidiaries other than (i) the sale of inventory sold in
the ordinary course of business, (ii) grants of licenses, sublicenses, leases or
subleases to other Persons not materially interfering with the conduct of the
business of Pulitzer or its Subsidiaries and so long as any such grant does not
prevent foreclosure on the affected asset if it is subject to any of the Liens
created by the Collateral Documents and may be revoked upon such foreclosure,
(iii) any such transaction between Pulitzer and any one of its Subsidiaries or
between Subsidiaries of Pulitzer, (iv) any transaction permitted by paragraph
7C(6) to the extent such transaction involves only Pulitzer and its
Subsidiaries, and (v) the sale or other disposition of cash and Cash Equivalents
in the ordinary course of business, in each case for cash at Fair Market Value.

“Asset Sale Prepayment” shall have the meaning specified in paragraph 5D.

“Asset Sale Proceeds” shall mean, with respect to any Asset Sale, the amount of
cash proceeds received (directly or indirectly, including, subject to the
proviso hereto, insurance and condemnation proceeds) by or on behalf of Pulitzer
or any Subsidiary in connection therewith (including, without limitation, cash
payments in respect of non-cash consideration to the extent permitted by
clause (iv) of paragraph 7C(3) and paragraph 7C(4), as and when such cash
payments are received), after deducting therefrom only (i) the amount of any
Debt secured by any Permitted Lien (other than (A) the Notes and (B) Debt
assumed by the purchaser of such asset) which is required to be, and is, repaid
in connection with such Asset Sale and (ii) all direct costs and reasonable
fees, commissions, expenses and taxes related thereto to the extent paid or
payable to a Person that is not an Affiliate or a Subsidiary, provided that
Asset Sale Proceeds shall not include, so long as no Event of Default has
occurred and is continuing, (1) the proceeds of the any Asset Sale effected
pursuant to paragraph 7C(4)(i) to the extent such proceeds are applied to
replace the assets subject to such Asset Sale with assets of like kind and
purposes or (2) insurance and condemnation proceeds from any single occurrence
of less than $10,000,000 to the extent such proceeds are applied to repair or
replace the assets subject to the casualty or condemnation giving rise to the
payment of such proceeds.

“Asset Sale Proceeds Reserve Account” shall mean account number 556261
maintained at The Bank of New York Mellon into which Asset Sale Proceeds will be
deposited in accordance with paragraph 5D.

“Available Excess Cash Flow” shall mean, for any Fiscal Quarter ending after the
Closing Date, the Excess Cash Flow for such Fiscal Quarter, minus the
Accumulated Cash Flow Deficit as of the last day of the immediately preceding
Fiscal Quarter.

“Bankruptcy Law” shall have the meaning specified in clause (vii) of paragraph
8A.

“Blocked Person” shall have the meaning specified in paragraph 9K(i).

“Business Day” shall mean any day on which banks are open for business in New
York City (other than a Saturday, a Sunday or a legal holiday in the States of
New York or Nebraska).

 

41



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Lease Obligations incurred by such
Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person; and the amount of such Capitalized
Lease Obligations outstanding shall be deemed to be the amount thereof accounted
for as indebtedness in accordance with GAAP.

“Carryforward Amount” shall mean, in determining the Reduction Amount applicable
to any Fiscal Year, an amount equal to the lesser of (i) $2,400,000 and (ii) to
the extent in excess of $16,000,000, the aggregate amount of all prepayments of
principal of the Notes made in the immediately preceding Fiscal Year pursuant to
paragraphs 5B and 5C and all other prepayments; provided that, notwithstanding
the foregoing, the Carryforward Amount shall be equal to zero for purposes of
determining the Reduction Amount applicable to any date occurring during the
Fiscal Year ending in September, 2012.

“Cash Equivalents” shall mean investments described in clauses (vi) through
(xiii) and clauses (xvii) through (xx) of paragraph 7C(3).

“Cash Flow Deficit” shall mean (i) for the Fiscal Quarter ending March 25, 2012,
the amount by which (A) the aggregate amount of all Unrestricted Cash held by
Pulitzer and its Subsidiaries on a consolidated basis as at the close of
business on January 30, 2012 (immediately prior to giving effect to the issuance
of the December 2015 Notes as contemplated by paragraph 2B of the Prior Note
Agreement) exceeded (B) the aggregate amount of all Unrestricted Cash held by
Pulitzer and its Subsidiaries on a consolidated basis as at the close of
business on March 25, 2012, and (ii) for each Fiscal Quarter of Pulitzer ending
thereafter, an amount equal to (A) the amount by which (1) the aggregate amount
of all Unrestricted Cash held by Pulitzer and its Subsidiaries on a consolidated
basis as at the close of business on the last day of the immediately preceding
Fiscal Quarter exceeded (2) the aggregate amount of all Unrestricted Cash held
by Pulitzer and its Subsidiaries on a consolidated basis as at the close of
business on the last day of the fiscal quarter then ending.

“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing
Date) (A) is or shall become the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act as in effect on the Closing Date), directly
or indirectly, of 50% or more on a fully diluted basis of the Voting Equity
Interests of Lee or (B) shall have obtained the power (whether or not exercised)
to elect a majority of Lee’s directors, (ii) the board of directors of Lee shall
cease to consist of a majority of Continuing Directors, (iii) the failure of Lee
to directly or indirectly hold 100% of the Equity Interests of any Obligor (it
being understood that the “phantom equity interests” to be held by Herald, as
contemplated by the Redemption Agreement (as in effect on the Closing Date),
shall be deemed not to be an Equity Interest for purposes of this definition) or
(iv) a “change of control” or similar event shall occur as provided in the
Credit Agreement, the Second Lien Loan Agreement, any Permitted Refinancing Debt
(or any documentation governing the same) or any other agreement evidencing Debt
of Lee or any Subsidiary of Lee with an aggregate outstanding principal amount
of at least $25,000,000.

 

42



--------------------------------------------------------------------------------

“Change of Control Notice” shall have the meaning specified in paragraph 5E.

“Change of Control Prepayment Date” shall have the meaning specified in
paragraph 5E.

“Claims” shall have the meaning specified in paragraph 6G.

“Closing Date” shall have the meaning specified in paragraph 3.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall have the meaning specified in the Security Agreement.

“Collateral Agent” shall mean The Bank of New York Mellon Trust Company, N.A. in
its capacity as collateral agent for the holders from time to time of the Notes,
together with its successors and assigns in such capacity.

“Collateral Documents” shall mean the Security Agreement, the Pledge Agreement,
the Deeds of Trust, the Trademark Security Agreements, the Copyright Security
Agreements, the Account Control Agreement and each of the other security
agreements, pledge agreements, trademark security agreements, copyright security
agreements, deeds of trust, mortgages, leasehold mortgages, account control
agreements or other agreements or instruments from time to time executed and
delivered pursuant to the terms hereof or thereof that grants or purports to
grant a Lien in favor of the Collateral Agent securing the obligations of the
Credit Parties under this Agreement, any of the Notes and/or the other
Transaction Documents, as each may be amended, restated, supplemented or
otherwise modified from time to time, together with all financing statements or
comparable documents filed with respect thereto under the Uniform Commercial
Code of any jurisdiction or comparable law.

“Consolidated Debt” shall mean, with respect to Pulitzer and its Subsidiaries on
any date of determination, (i) total Debt of Pulitzer and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, minus (ii) the
aggregate amount of all Debt permitted by paragraph 7G(iv) hereof.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus, all amounts deducted or excluded in the computation thereof
on account of (without duplication) (a) Consolidated Interest Expense,
(b) depreciation and amortization expense, (c) income and profits taxes,
(d) Restricted Intercompany Charges to Pulitzer permitted under paragraph
7C(7)(i) but not paid or settled in cash and properly allocable to such period
in accordance with GAAP, (e) any curtailment charges relating to the reduction
or elimination of benefits under any Plan maintained by Pulitzer or its
Subsidiaries, and (f) the fees paid pursuant to paragraph 4Q to the extent not
capitalized or otherwise deferred and amortized minus, to the extent included in
Consolidated Net Income for such period (without duplication), (x) cash interest
income for such period and (y) for the avoidance of doubt, any curtailment gains
relating to any reduction or elimination of benefits under any Plan.

 

43



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, for Pulitzer and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, the sum of all amounts which would be deducted in computing
Consolidated Net Income on account of interest on Debt (including (whether or
not so deducted) (i) imputed interest in respect of Capitalized Lease
Obligations, (ii) the “deemed interest expense” (i.e., the interest expense
which would have been applicable if the respective obligations were structured
as on-balance sheet financing arrangements) with respect to all Debt of Pulitzer
and its Subsidiaries of the type described in clause (x) of the definition of
“Debt” (to the extent same does not arise from a financing arrangement
constituting an operating lease), and (iii) all commissions, discounts and other
regularly accruing commitment, letter of credit and other banking fees and
charges, but excluding (x) amortization of debt discount and expense and
(y) other non-cash interest expense.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Pulitzer and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, excluding:

(a) any gains arising from (i) the sale or other disposition of any assets
(other than current assets) to the extent that the aggregate amount of the gains
during such period exceeds the aggregate amount of the losses during such period
from the sale, abandonment or other disposition of assets (other than current
assets), (ii) any write-up of assets or (iii) the acquisition of outstanding
securities of Pulitzer or any of its Subsidiaries;

(b) any losses arising from the sale or other disposition of any assets (other
than current assets) to the extent the aggregate amount of losses during such
period exceeds the aggregate amount of gains during such period from such sale;

(c) any amount representing any interest in the undistributed earnings of
(i) any other Person that is not a Subsidiary of Pulitzer, (ii) TNI Partners and
(iii) any other Subsidiary of Pulitzer that is accounted for by Pulitzer by the
equity method of accounting;

(d) any earnings, prior to the date of acquisition, of any Person acquired in
any manner, and any earnings of any Subsidiary of Pulitzer acquired prior to its
becoming a Subsidiary of Pulitzer;

(e) any earnings of a successor to or transferee of the assets of Pulitzer prior
to its becoming such successor or transferee;

(f) any deferred credit (or amortization of a deferred credit) arising from the
acquisition of any Person;

(g) any extraordinary gains or extraordinary losses not covered by clause (a) or
(b) above;

(h) any non-cash charges related to goodwill and asset write-offs and
write-downs;

(i) any other non-cash gains or losses; and

(j) amortization of debt discounts and expenses for such period.

 

44



--------------------------------------------------------------------------------

“Continuing Directors” shall mean the directors of Lee on the Closing Date and
each other director if such director’s nomination for election to the board of
directors of Lee is recommended by a majority of the then Continuing Directors.

“Controlled Entity” means any of the Subsidiaries of any Obligor and any of
their or any Obligor’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Copyright Security Agreements” shall have the meaning specified in paragraph
4M(5).

“Credit Agreement” shall have the meaning specified in paragraph 4J.

“Credit Agreement Amendment” shall have the meaning specified in paragraph 4J.

“Credit Party” shall mean Pulitzer, STL Post-Dispatch and the Subsidiary
Guarantors.

“Debt” shall mean and include without duplication:

(i) all obligations for borrowed money or obligations represented by notes
payable and drafts accepted representing extensions of credit, all obligations
evidenced by bonds, debentures, notes or other similar instruments and all
obligations upon which interest charges are customarily paid;

(ii) Capitalized Lease Obligations;

(iii) indebtedness secured by any Lien existing on property owned by any Obligor
or any Subsidiary subject to such Lien, whether or not the indebtedness secured
thereby shall have been assumed by any Obligor or any Subsidiary;

(iv) guarantees, endorsements (other than endorsements of negotiable instruments
for collection in the ordinary course of business) and other contingent
liabilities (whether direct or indirect) in connection with the obligations,
indebtedness, stock or dividends of any Person;

(v) obligations under any contract providing for the making of loans, advances
or capital contributions to any Person, or for the purchase of any property from
any Person, in each case in order to enable such Person primarily to maintain
working capital, net worth or any other balance sheet condition or to pay debt,
dividends or expenses;

(vi) obligations under any contract for the purchase of materials, supplies or
other property from any Person if such contract (or any related document)
requires that payment for such materials, supplies or other property shall be
made regardless of whether or not delivery of such materials, supplies or other
property is ever made or tendered;

 

45



--------------------------------------------------------------------------------

(vii) obligations under any contract to rent or lease (as lessee) any real or
personal property if such contract (or any related document) provides that the
obligation to make payments thereunder is absolute and unconditional under
conditions not customarily found in commercial leases then in general use or
requires that the lessee purchase or otherwise acquire securities or obligations
of the lessor;

(viii) obligations under any contract for the sale or use of materials, supplies
or other property, or the rendering of services, if such contract (or any
related document) requires that payment for such materials, supplies or other
property, or the use thereof, or payment for such services, shall be
subordinated to any indebtedness (of the purchaser or user of such materials,
supplies or other property or the Person entitled to the benefit of such
services) owed or to be owed to any Person;

(ix) obligations under any other contract which, in economic effect, is
substantially equivalent to a guarantee;

(x) all Off-Balance Sheet Liabilities; and

(xi) all Swaps;

provided, however, that Debt shall not include (a) loans, advances and capital
contributions by any Credit Party to any other Credit Party, (b) the guaranty of
the obligations of any Obligor or any of their respective Subsidiaries under an
executory contract to purchase or sell a business, (c) the obligation to redeem
the phantom equity interests referred to in clause (iii) of the definition of
“Change of Control” or (d) any activities permitted pursuant to Section 7C(3)
that would otherwise be Debt thereunder due to any of clauses (iv), (ix) or
(xi) above.

“December 2015 Notes” shall mean the adjustable rate senior notes of STL
Post-Dispatch, issued on January 30, 2012, which were redeemed in full on the
Closing Date with the proceeds of the Notes.

“Deeds of Trust” shall have the meaning specified in paragraph 4M(3).

“Default” shall mean any of the events specified in paragraph 8A, whether or not
the giving of notice, the passage of time or any other requirement for such
event to become an Event of Default has been satisfied.

“Deferred Intercompany Notes” shall mean the collective reference to (a) the
promissory note, dated October 1, 2002, made by Lee Publications, Inc. payable
to Lee Consolidated Holdings Co., as successor by assignment to Lee Enterprises,
Incorporated in the original principal amount of $264,000,000, (b) the revolving
line of credit promissory note, dated October 1, 2002, made by Lee payable to
Lee Consolidated Holdings Co., (c) the promissory note, dated July 1, 2002, made
by Lee Publications, Inc. payable to Lee Consolidated Holdings Co., in the
original principal amount of $59,300,000, and (d) the promissory note, dated
July 1, 2002, made by Sioux City Newspapers, Inc. payable to Lee Consolidated
Holdings Co., in the original principal amount of $59,300,000, as each such note
is amended, restated, modified and/or supplemented from time to time, and any
replacements or refinancings thereof.

 

46



--------------------------------------------------------------------------------

“Distribution” shall mean, in respect of any corporation, association or other
business entity:

(a) dividends or other distributions or payments on capital stock or other
equity interest of such corporation, association or other business entity
(except distributions in such stock or other equity interest); and

(b) the redemption or acquisition of such stock or other equity interests or of
warrants, rights or other options to purchase such stock or other equity
interests (except when solely in exchange for such stock or other equity
interests) unless made, contemporaneously, from the net proceeds of a sale of
such stock or other equity interests.

“Environmental Laws” shall mean any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any common
stock, any preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean with respect to any Obligor, any other Person (or
any trade or business, whether or not incorporated) that is under common control
with such Obligor within the meaning of Section 414 of the Code.

“Event of Default” shall mean any of the events specified in paragraph 8A,
provided that the giving of notice, the passage of time or any other requirement
set forth in such paragraph for such event to become an Event of Default has
been satisfied.

“Excess Cash Flow” shall mean an amount, if positive, equal to (i) for the
Fiscal Quarter ending March 25, 2012, (a) the aggregate amount of all
Unrestricted Cash held by Pulitzer and its Subsidiaries on a consolidated basis
as at the close of business on March 25, 2012, minus (b) the greater of (A) the
aggregate amount of all Unrestricted Cash held by Pulitzer and its Subsidiaries
on a consolidated basis as at the close of business on the Closing Date and
(B) $10,000,000 and (ii) for each Fiscal Quarter ending thereafter, (a) the
aggregate amount of all Unrestricted Cash held by Pulitzer and its Subsidiaries
on a consolidated basis as at the close of business on the last day of such
Fiscal Quarter, minus (b) the greater of (A) the aggregate amount of all
Unrestricted Cash held by Pulitzer and its Subsidiaries on a consolidated basis
as at the close of business on the last day of the immediately preceding Fiscal
Quarter and (B) $10,000,000.

“Excess Cash Flow Sweep Prepayment” shall have the meaning specified in
paragraph 5B.

 

47



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations of the United
States Securities and Exchange Commission promulgated thereunder, all as the
same shall be in effect from time to time.

“Excluded TNI Assets” shall mean all real and personal property of Star
Publishing which is leased to or used in the operations or business of TNI
Partners, and all proceeds of any of the foregoing. For the avoidance of doubt,
“Excluded TNI Assets” shall not include any Equity Interests in TNI Partners.

“Fair Market Value” shall mean, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

“Fiscal Quarter” shall refer to a fiscal quarter of a Fiscal Year.

“Fiscal Year” shall mean the fiscal year of Pulitzer ending on the last Sunday
of September of each calendar year.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“Governmental Authority” shall mean

(a) the government of

(i) the United States of America and any state or other political subdivision
thereof; or

(ii) any other nation and any state or political subdivision thereof in which
Pulitzer or a Subsidiary of Pulitzer conducts all or any part of its business,
or that properly asserts any jurisdiction over the conduct of the affairs of or
the property of Pulitzer or any of its Subsidiaries; and

(b) any agency, authority, instrumentality, regulatory body, court, central
bank, securities exchange or any other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of, or pertaining to,
any such government (including supra-national bodies).

“Hazardous Materials” shall mean any and all pollutants, toxic or hazardous
wastes or other substances that pose a hazard to health and safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including,
without limitation, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

48



--------------------------------------------------------------------------------

“Herald” shall mean The Herald Company, LLC, a New York limited liability
company and the successor to The Herald Company, Inc., a New York corporation.

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.

“INHAM Exemption” shall have the meaning specified in paragraph 10B(v).

“Institutional Investor” means (a) any Purchaser, (b) any holder of a Note
holding (together with one or more of its affiliates) more than 3% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Intercreditor Agreement” shall have the meaning specified in paragraph 4L.

“Intercreditor Agreement Amendment” shall have the meaning specified in
paragraph 4L.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Lee” shall mean Lee Enterprises, Incorporated, a Delaware corporation.

“Lee Company” shall mean any Person (other than Pulitzer or any of its
Subsidiaries) a majority of the outstanding Equity Interests of which are owned
directly or indirectly by Lee.

“Lee Payable” shall mean, at any time, the aggregate amount owing to Pulitzer by
Lee Publications.

“Lee Procurement” shall mean Lee Procurement Solutions Co., an Iowa corporation.

“Lee Publications” shall mean Lee Publications, Inc., a Delaware corporation.

“LIBOR” means the rate per annum (rounded upwards, if necessary, to the next
higher one hundred-thousandth of a percentage point) for deposits in US Dollars
for a 90-day period which appears on the Telerate page 3750 (or if such page is
not available, the Reuters Screen LIBO page) as of 11:00 a.m. (London, England
time) on the date two (2) Business Days before the commencement of the
applicable interest period. “Reuters Screen LIBO Page” means the display
designated as the “LIBO” page on the Reuters Monitory Money Rates Service (or
such other page as may replace the LIBO page on the service or such other
service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Banker’s Association
Interest Settlement Rates for Dollar deposits).

 

49



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any lease in the nature
thereof, and the filing of or agreement to give any financing statement under
the Uniform Commercial Code of any jurisdiction) or any other type of
preferential arrangement for the purpose, or having the effect, of protecting a
creditor against loss or securing the payment or performance of an obligation,
provided, that in no event shall the term “Lien” include any right, title or
interest of a lessor with respect to any lease of real or personal property
under which the lessee’s obligations are not Capitalized Lease Obligations.

“Limited Liability Company Agreement” shall mean the Operating Agreement of STL
Post-Dispatch, dated as of May 1, 2000, entered into by and among Pulitzer,
Pulitzer Technologies, Inc. and Herald, as amended by Amendment No. 1 to
Operating Agreement dated as of June 1, 2001 and Amendment Number 2 to Operating
Agreement dated as of February 18, 2009 and as the same may be further amended,
restated, supplemented or otherwise modified from time to time.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, financial condition, assets or properties of Pulitzer and its
Subsidiaries taken as a whole, or (b) the ability of STL Post-Dispatch, Pulitzer
or the Credit Parties (taken as a whole) to perform its or their obligations
under this Agreement, the Notes or any other Transaction Document, or (c) the
validity or enforceability of this Agreement, the Notes or any other Transaction
Document.

“Material IP” shall mean those patents, trademarks, permits, domain names,
service marks, trade names, copyrights, licenses, franchises, inventions, trade
secrets, proprietary information and know-how listed on Schedule 11B hereto.

“Material Lee Subsidiary” shall mean Lee Procurement Solutions Co., Lee
Publications and each other Subsidiary of Lee whose revenues represent 25% of
consolidated revenues of Lee or whose assets represent 25% of consolidated
assets of Lee, in each case as determined on a consolidated basis in accordance
with GAAP.

“Material Subsidiary” shall mean any Subsidiary of Pulitzer (whether now
existing or hereafter acquired or organized) which has gross assets of more than
$10,000,000 or has contributed more than 5% of the consolidated revenues of
Pulitzer and its Subsidiaries (in each case as reflected in the consolidated and
consolidating financial statements of Pulitzer and its Subsidiaries as of the
end of the most recently concluded Fiscal Year).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean any employee pension benefit plan which is a
“multiemployer plan” (as such term is defined in section 4001(a)(3) of ERISA),
to which any Obligor or any of their respective ERISA Affiliates makes or is
obligated to make contributions.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” shall have the meaning specified in paragraph 10B(i).

 

50



--------------------------------------------------------------------------------

“Note Obligations” shall mean all amounts owing to any holder of Notes pursuant
to the terms of this Agreement and each other Transaction Document, including,
without limitation, all amounts in respect of any principal, premium, interest
(including any interest, fees and/or expenses accruing subsequent to the filing
of a petition in bankruptcy, reorganization or similar proceeding, whether or
not such interest, fees and/or expenses are an allowed claim under any such
proceeding or under applicable state, federal or foreign law), penalties, fees,
expenses, indemnifications, reimbursements, damages and other liabilities, and
guarantees of the foregoing amounts.

“Notes” shall have the meaning specified in paragraph 2A and shall include each
Note delivered pursuant to any provision of this Agreement, as each such Note
may be amended, restated or otherwise modified from time to time.

“Obligors” shall have the meaning specified in the introductory paragraph of
this Agreement.

“OFAC” shall have the meaning specified in paragraph 9K(i).

“OFAC Listed Person” shall have the meaning specified in paragraph 9K(i).

“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Officer’s Certificate” shall mean a certificate signed in the name of STL
Post-Dispatch, Pulitzer or a Subsidiary Guarantor, as applicable, by its
President, one of its Vice Presidents or its Treasurer, or such other
Responsible Officer as shall be reasonably acceptable to the Purchasers.

“Original Credit Agreement” shall have the meaning specified in paragraph 4J.

“Original Intercreditor Agreement shall have the meaning specified in paragraph
4L.

“Original Second Lien Loan Agreement” shall have the meaning specified in
paragraph 4K.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

 

51



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.

“Permitted Liens” shall have the meaning specified in paragraph 7C(1).

“Permitted Refinancing Debt” shall mean Debt solely of the Lee Companies so long
as (i) the proceeds of such Debt are used solely to refinance in full the Debt
outstanding under the Credit Agreement or the Second Lien Loan Agreement at such
time and to pay reasonable fees and expenses incurred in connection with
obtaining such Debt, (ii) such Debt does not have any amortization, redemption,
sinking fund, maturity or similar requirement prior to the maturity date of the
Debt under the Credit Agreement or the Second Lien Loan Agreement (as
applicable) as in effect on, and after giving effect to, the Closing Date and
the Specified Debt Amendments or as thereafter amended or modified in accordance
with the terms thereof and hereof, other than for amortization payments or
prepayments prior to final maturity on terms, in the aggregate, no more
restrictive than those set forth in the Credit Agreement or the Second Lien Loan
Agreement as in effect on, and after giving effect to, the Closing Date and the
Specified Debt Amendments or as thereafter amended or modified in accordance
with the terms thereof and hereof, (iii) in the case of any refinancing of the
Second Lien Loan Agreement, the aggregate principal amount of such Permitted
Refinancing Debt shall not be more than the principal amount outstanding as of
this date, which is $175,000,000, (iv) the terms thereof are no less favorable
to, and no more burdensome on, the Credit Parties than those set forth in the
Credit Agreement or the Second Lien Loan Agreement (as applicable) in any
material respect, in each case than the terms of such agreements as in effect
on, and after giving effect to, the Closing Date and the Specified Debt
Amendments or as thereafter amended or modified in accordance with the terms
thereof and hereof, (v) such Indebtedness contains no restrictions, conditions
or other limitations on any Credit Party’s ability to make any required payment
of principal or interest in respect of any obligations under this Agreement or
the other Transaction Documents that are more restrictive in the aggregate than
the Credit Agreement and the Second Lien Loan Agreement, in the forms in effect
as of this date after giving effect to the Specified Debt Amendments (and no
other amendments or modifications), respectively and (vi) all of the other terms
and conditions thereof (and the documentation with respect thereto) are in form
and substance reasonably satisfactory to the Required Holders.

“Person” shall mean and include an individual, a partnership, a joint venture, a
firm, a corporation, an association, a limited liability company, a trust or
other enterprise or any government or political subdivision or any department,
agency or instrumentality thereof.

“Plan” shall mean any “employee pension benefit plan” (as such term is defined
in section 3 of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by any Obligor or any of their
respective ERISA Affiliates, other than a Multiemployer Plan.

“Pledge Agreement” shall have the meaning specified in paragraph 4M(1).

“Prior Note Agreement” shall mean the Note Agreement dated as of January 30,
2012 pursuant to which the December 2015 Notes were issued.

 

52



--------------------------------------------------------------------------------

“Priority Debt” shall mean, with respect to Pulitzer and its Subsidiaries on any
date of determination, the aggregate amount of all Debt of Pulitzer secured by a
Lien plus all secured and unsecured Debt of all Subsidiaries (excluding Debt
represented by the Notes and the Subsidiary Guaranty Agreement).

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 4975 of the Code and Section 406 of ERISA.

“PTE” shall have the meaning specified in paragraph 10B(i).

“Pulitzer” shall have the meaning specified in the introductory paragraph of
this Agreement.

“Pulitzer Entities” shall mean all Credit Parties with the exception of Star
Publishing.

“Purchaser” shall mean a holder of a Note. A list of the initial Purchasers as
of the Closing Date is attached hereto as Schedule A.

“QPAM Exemption” shall have the meaning specified in paragraph 10B(iv).

“Redemption Agreement” means the Redemption Agreement, dated as of
February 18, 2009, among STL Post-Dispatch, STL Distribution Services LLC, a
Delaware limited liability company, The Herald Publishing Company, LLC, a New
York limited liability company, Pulitzer and Pulitzer Technologies, Inc. a
Delaware corporation.

“Reduction Amount” shall mean, as of any date, the sum of each of the following
(without duplication):

(i) all prepayments of principal theretofore paid pursuant to paragraph 5A in
the Fiscal Year in which such date falls;

(ii) all Excess Cash Flow Sweep Prepayments theretofore paid in the Fiscal Year
in which such date falls;

(iii) any Carryforward Amount calculated for the Fiscal Year immediately
preceding the Fiscal Year in which such date falls; and

(iv) all other prepayments in respect of the Notes theretofore paid in the
Fiscal Year in which such date falls;

provided, that the Reduction Amount for the 2013 Fiscal Year shall be further
increased by $6,400,000.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

53



--------------------------------------------------------------------------------

“Replacement Covenant Notice Date” shall mean the date (which shall in no event
be more than 45 days after the end of any fiscal quarter of Pulitzer) on which
Pulitzer shall have delivered written notice to all holders of the Notes
(i) certifying that the ratio of (a) Consolidated Debt as of the last day of the
most recently ended fiscal quarter of Pulitzer to (b) Consolidated EBITDA for
the four consecutive fiscal quarters ended as of such last day is less than or
equal to 2.25 to 1.00, and attaching evidence thereof satisfactory to such
holders (including computations in reasonable detail), and (ii) electing to
replace the covenant set forth in paragraph 7F (i) hereof with the covenant set
forth in paragraph 7F(ii) hereof. Upon delivery of such notice, the covenant set
forth in paragraph 7F(ii) hereof shall become effective as of the date of the
delivery of such notice and, for the avoidance of doubt, shall be deemed to
replace irrevocably the covenant set forth in paragraph 7F(i) in its entirety
and in all respects and Pulitzer shall not be required to comply with the
covenant set forth in paragraph 7F(i) with respect to any fiscal quarter ending
thereafter.

“Reportable Event” shall mean, any of the events set forth in Section 4043(c) of
ERISA, other than an event for which the 30-day notice period has been waived.

“Required Holders” shall mean the holders of 51% of the aggregate principal
amount of the Notes.

“Response Date” shall have the meaning specified in paragraph 5E.

“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief administrative officer or chief financial officer of any Credit
Party or any other officer of such Credit Party involved principally in its
financial administration or its controllership function.

“Restricted Intercompany Charges” shall mean charges by any Lee Company to
Pulitzer or any of its Subsidiaries for (i) the provision by any Lee Company of
goods and services for the benefit of Pulitzer or any of its Subsidiaries to the
extent arising from cost-savings measures adopted in accordance with paragraph
7C(7)(i)(e)(2) hereof, including, but not limited to transactions related to the
integrated operations of Bloomington, IL and Decatur, IL and regional design
centers, (ii) procurement services furnished by Lee Procurement in connection
with obtaining newsprint from third parties for the benefit of Pulitzer or any
of its Subsidiaries, (iii) the corporate overhead of the Lee Companies
(including, without limitation, management, administration, financial services,
legal, human resources, building services, editorial support, and Lee Lodge
facilities), (iv) fees for (a) Lee corporate sales and marketing, (b) Lee
information technology services, (c) digital service/online fees, and (d) audit
and consulting fees, (v) compensation of publishers, (vi) fees for Lee regional
call centers and regional finance center services and (vii) compensation of
outside directors, in the case of the foregoing subclauses (iv) (a) to (d), (v),
(vi) and (vii) inclusive, only to the extent actually paid by any Lee Company.
The nature, allocation and payment method of the charges referred to in the
foregoing clauses (ii) to (v), inclusive, shall be consistent with practices
used in the period from the fiscal quarter of Pulitzer ending in March 2009
through the fiscal quarter of Pulitzer ending in September 2012; provided, that,
for the avoidance of doubt, the charges referred to in the foregoing
clause (iii) shall be paid by a reduction in the Lee Payable and not in cash.

 

54



--------------------------------------------------------------------------------

“Restricted Payment” shall mean

(a) any Distribution in respect of Pulitzer or any Subsidiary of Pulitzer (other
than (i) on account of capital stock or other equity interests of a Subsidiary
of Pulitzer owned legally and beneficially by Pulitzer or another Subsidiary of
Pulitzer or (ii) a Distribution payable in stock or other equity interests of
Pulitzer), including, without limitation, any Distribution resulting in the
acquisition by Pulitzer of securities which would constitute treasury stock, and

(b) any payment, repayment, redemption, retirement, repurchase or other
acquisition, direct or indirect, by Pulitzer or any Subsidiary of, on account
of, or in respect of, the principal of any Subordinated Debt (or any installment
thereof) prior to the regularly scheduled maturity date thereof (as in effect on
the date such Subordinated Debt was originally incurred).

For purposes of this Agreement, the amount of any Restricted Payment made in
property shall be the greater of (x) the Fair Market Value of such property (as
determined in good faith by the board of directors (or equivalent governing
body) of the Person making such Restricted Payment) and (y) the net book value
thereof on the books of such Person, in each case determined as of the date on
which such Restricted Payment is made.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“Second Lien Debt Documents” shall have the meaning set forth by the term
“Credit Documents” in the Second Lien Loan Agreement (as in effect on the date
hereof).

“Second Lien Loan Agreement” shall have the meaning specified in paragraph 4K.

“Second Lien Loan Agreement Amendment” shall have the meaning specified in
paragraph 4K.

“Secured Obligations” shall have the meaning specified in the Security
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall have the meaning specified in paragraph 4M(2).

“Source” shall have the meaning specified in paragraph 10B.

“Specified Debt” means the Debt and other obligations outstanding pursuant to
the Specified Debt Agreements.

“Specified Debt Agreements” means the Credit Agreement, the Second Lien Loan
Agreement, the Intercreditor Agreement, and any note, collateral agreement,
security agreement, mortgage, deed of trust, pledge agreement or any other
document, instrument or writing entered into in connection with any of the
foregoing.

“Specified Debt Amendments” means the Credit Agreement Amendment, the Second
Lien Loan Agreement Amendment and the Intercreditor Agreement Amendment.

 

55



--------------------------------------------------------------------------------

“Star Publishing” shall mean Star Publishing Company, an Arizona corporation.

“STL Post-Dispatch” shall have the meaning specified in the introductory
paragraph of this Agreement.

“Subordinated Debt” shall mean any Debt that is in any manner subordinated in
right of payment or security in any respect to Debt evidenced by the Notes.

“Subsidiary” shall mean, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). For the avoidance of doubt, TNI Partners shall not constitute a
“Subsidiary” of Pulitzer or STL Post-Dispatch. Unless the context otherwise
clearly requires, any reference to a “Subsidiary” is a reference to a Subsidiary
of Pulitzer.

“Subsidiary Guarantors” shall mean all Subsidiaries of Pulitzer that are parties
to the Subsidiary Guaranty Agreement.

“Subsidiary Guaranty Agreement” shall have the meaning specified in paragraph
4I.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap” shall mean, with respect to any Person, payment obligations with respect
to interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Tax Sharing Agreement” shall have the meaning specified in paragraph 4P.

“TNI Agreement” shall mean that certain Amended and Restated Partnership
Agreement, dated as of November 30, 2009, by and among Star Publishing and
Citizen Publishing Company.

“TNI Partners” shall mean TNI Partners, a general partnership formed under the
laws of the State of Arizona pursuant to the terms of the TNI Agreement.

“Trademark Security Agreements” shall have the meaning specified in
paragraph 4M(4).

 

56



--------------------------------------------------------------------------------

“Transaction Documents” shall mean this Agreement, the Notes, the Subsidiary
Guaranty Agreement, the Collateral Documents, the Intercreditor Agreement and
any and all other agreements and certificates from time to time executed and
delivered by or on behalf of any Credit Party related thereto.

“Transferee” shall mean any institutional investor that is a direct or indirect
transferee of all or any part of any Note issued under this Agreement.

“Unrestricted Cash” means the aggregate amount of all cash and Cash Equivalents
held by Pulitzer and its Subsidiaries that are not (i) subject to an escrow or
deposit arrangement in favor of one or more Persons (other than a Credit Party)
whose consent is necessary for the release of such cash and/or Cash Equivalents
from such arrangements (which, for the avoidance of doubt, shall not include a
deposit arrangement whereby a deposit, securities or other account is subject to
a “springing control” or similar control arrangement, so long as the applicable
depositary bank, securities intermediary or other applicable institution shall
not have exercised its control rights with respect to such account) or
(ii) required to be maintained by Pulitzer or its Subsidiaries by reason of
applicable corporate law requirements as to capital maintenance, solvency or
related matters.

“Unrestricted Intercompany Transactions” shall mean transactions between any Lee
Company and Pulitzer or any of its Subsidiaries for (i) passing through to
Pulitzer or any of its Subsidiaries revenue received by any Lee Company for
services rendered by Pulitzer or any of its Subsidiaries for arm’s length
transactions with third parties; (ii) payment or reimbursement of costs incurred
by Pulitzer and its Subsidiaries for and on behalf of any Lee Company;
(iii) passing through to Pulitzer or any of its Subsidiaries of costs incurred
by any Lee Company for arm’s length transactions with third parties to the
extent the portion of such transactions passing through to Pulitzer or any of
its Subsidiaries are for the sole benefit of Pulitzer or any of its Subsidiaries
and such costs are specifically identified as such on invoices from third
parties, or in the absence of such invoices, are properly allocable to Pulitzer
or any of its Subsidiaries on a basis consistent with past practices;
(iv) reimbursing any Lee Company for payments made by Lee for payroll or other
employee benefit costs incurred directly by (or for the account of) Pulitzer or
any of its Subsidiaries, (v) income tax expense or income tax benefits in
accordance with the Tax Sharing Agreement, (vi) pension payments from Lee to
Pulitzer, and (vii) interest income on the Lee Payable.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Equity Interests” shall mean, as to any Person, any class or classes of
outstanding Equity Interests of such Person pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at
least a majority of the board of directors of such Person.

11C. Accounting and Legal Principles, Terms and Determinations. All accounting
terms used herein which are not expressly defined in this Agreement have the
meanings

 

57



--------------------------------------------------------------------------------

respectively given to them in accordance with GAAP. Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP; provided that, except as
otherwise specifically provided herein, all computations of “Excess Cash Flow”
and all computations and definitions used in determining compliance with
financial covenants shall utilize GAAP and policies in conformity with those
used to prepare the audited financial statements of Pulitzer for Pulitzer’s
fiscal year ended September 25, 2011. For purposes of determining compliance
with the financial covenants contained in this Agreement, any election by STL
Post-Dispatch or Pulitzer to measure any financial liability using fair value
(as permitted by Accounting Standard Codification Topic No. 825-10-25 – Fair
Value Option or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

PARAGRAPH 12 MISCELLANEOUS

12A. Note Payments. So long as any Purchaser or its nominee shall be the holder
of any Note, the Obligors will make payments of principal of, interest on and
any premium payable with respect to such Note, which comply with the terms of
this Agreement, by wire transfer of immediately available funds for credit (not
later than 1:00 p.m., New York City time, on the date due) to such Purchaser’s
account or accounts as specified in Schedule A attached hereto, or such other
account or accounts in the United States as such Purchaser may designate in
writing, notwithstanding any contrary provision herein or in any Note with
respect to the place of payment. No holder shall be required to present or
surrender any Note or make any notation thereon, except that upon written
request of an Obligor made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, the applicable holder shall surrender
such Note for cancellation, reasonably promptly after any such request, to such
Obligor at its principal executive office.

12B. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Obligors shall pay, and save each Purchaser and any Transferee
harmless against liability for the payment of, all out-of-pocket expenses
arising in connection with such transactions, including:

(i) (a) all stamp and documentary taxes and similar charges and (b) costs of
obtaining a private placement number for the Notes;

(ii) document production and duplication charges and the fees and expenses of
any special counsel engaged by such Purchaser or such Transferee in connection
with (a) this Agreement and the transactions contemplated hereby and (b) any
subsequent proposed waiver, amendment or modification of, or proposed consent
under, this Agreement, whether or not such the proposed action shall be effected
or granted; and

(iii) the costs and expenses, including attorneys’ fees, incurred by such
Purchaser or such Transferee in enforcing (or determining whether or how to
enforce) any rights under this Agreement or the Notes or in responding to any
subpoena or other legal process served upon such Person in connection with this
Agreement or the transactions contemplated hereby or by reason of such Purchaser
or such Transferee having acquired any Note, including without limitation costs
and expenses incurred in any workout, restructuring or renegotiation proceeding
or bankruptcy case.

 

58



--------------------------------------------------------------------------------

The obligations of the Obligors under this paragraph 12B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.

12C. Consent to Amendments. This Agreement (or any amendment hereto) may be
amended or any provision hereof (or of any amendment) may be waived, and the
Obligors may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, if the Obligors shall obtain the written
consent to such amendment, waiver, action or omission to act, of the Required
Holder(s) except that, without the written consent of the holder or holders of
all Notes at the time outstanding, no amendment to this Agreement shall change
the maturity of any Note, or change the principal of, or the rate, method of
computation or time of payment of interest on or any premium payable with
respect to any Note, or affect the time, amount or allocation of any
prepayments, or change the proportion of the principal amount of the Notes
required with respect to any consent, amendment, waiver or declaration. Each
holder of any Note at the time or thereafter outstanding shall be bound by any
consent authorized by this paragraph 12C, whether or not such Note shall have
been marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent. No course of dealing between any Obligor
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein and in the Notes, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

12D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$100,000, except as may be necessary to (i) reflect any principal amount not
evenly divisible by $100,000 or (ii) enable the registration of transfer by a
holder of its entire holding of Notes. Each Obligor shall keep at its principal
office a register in which such Obligor shall provide for the registration of
Notes and of transfers of Notes. Upon surrender for registration of transfer of
any Note at the principal office of any Obligor, the Obligors shall, at their
expense, execute and deliver one or more new Notes of like tenor and of a like
aggregate principal amount, registered in the name of such transferee or
transferees. At the option of the holder of any Note, such Note may be exchanged
for other Notes of like tenor and of any authorized denominations, of a like
aggregate principal amount, upon surrender of the Note to be exchanged at the
principal office of any Obligor. Whenever any Notes are so surrendered for
exchange, the Obligors shall, at their expense, execute and deliver the Notes
which the holder making the exchange is entitled to receive. Every Note
surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by a written instrument of transfer duly executed, by the holder
of such Note or such holder’s attorney duly authorized in writing. Any Note or
Notes issued in exchange for any Note or upon transfer thereof shall carry the
rights to unpaid interest and interest to accrue which were carried by the Note
so exchanged or transferred, so that neither gain nor loss of interest shall
result from any such transfer or exchange. Upon receipt of written notice from
the holder of any Note of the loss, theft, destruction or mutilation of such
Note and, in the case of any such loss, theft or destruction, upon receipt of
such holder’s unsecured indemnity agreement, or in the case of any such
mutilation upon surrender and cancellation of such Note, the Obligors will make
and deliver a new Note, of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Note.

 

59



--------------------------------------------------------------------------------

12E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Obligors may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of, interest on and any premium payable with
respect to such Note and for all other purposes whatsoever, whether or not such
Note shall be overdue, and the Obligors shall not be affected by notice to the
contrary. Subject to the preceding sentence, the holder of any Note may from
time to time grant participations in such Note to any Person on such terms and
conditions as may be determined by such holder in its sole and absolute
discretion, provided that any such participation shall be in an amount of at
least $100,000, provided that no such granting of a participation shall increase
or otherwise affect the obligations of the Obligors hereunder.

12F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Obligors in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by a Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement, the Notes and the Transaction Documents
embody the entire agreement and understanding between the Purchasers and the
Obligors and supersede all prior agreements and understandings relating to the
subject matter hereof.

12G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of either of the parties hereto shall bind
and inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.

12H. Notices. All written communications provided for hereunder shall be sent by
first class mail or nationwide overnight delivery service (with charges
prepaid), facsimile or electronic mail in.pdf format and (i) if to a Purchaser,
addressed to it at the address, facsimile number or electronic mail address
specified for such communications in Schedule A attached hereto, or at such
other address, facsimile number or electronic mail address as such Purchaser
shall have specified to the Obligors in writing, (ii) if to any other holder of
any Note, addressed to such other holder at such address, facsimile number or
electronic mail address as such other holder shall have specified to the
Obligors in writing or, if any such other holder shall not have so specified an
address, facsimile number or electronic mail address to the Obligors, then
addressed to such other holder in care of the last holder of such Note which
shall have so specified an address, facsimile number or electronic mail address
to the Obligors, and (iii) if to an Obligor, addressed to it at 201 N. Harrison
Street, Suite 600, Davenport, IA, 52801, Attention: Vice President, Chief
Financial Officer and Treasurer, facsimile: 563-327-2600, e-mail:
carl.schmidt@lee.net (with a copy to Lane & Waterman LLP, 220 N. Main Street,
Suite 600, Davenport, IA, 52801, Attention: C. D. Waterman III, facsimile:
563-324-1616, e-mail: dwaterman@l-wlaw.com) or at such other address, facsimile
number or electronic mail address as such Obligor shall have specified to the
holder of each Note in writing.

 

60



--------------------------------------------------------------------------------

12I. Payments due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on any
Note that is due on a date other than a Business Day shall be made on the next
succeeding Business Day. If the date for any payment is extended to the next
succeeding Business Day by reason of the preceding sentence, the period of such
extension shall not be included in the computation of the interest payable on
such Business Day.

12J. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any holder of Notes or to the Required Holder(s), the
determination of such satisfaction shall be made by such holder of Notes or the
Required Holder(s), as the case may be, in the sole and exclusive judgment
(exercised in good faith) of the Person or Persons making such determination.

12K. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.

12L. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12M. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

12N. Counterparts. This Agreement may be executed in any number of counterparts
(or counterpart signature pages), each of which shall be an original but all of
which together shall constitute one instrument.

12O. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not (i) avoid the occurrence of an Event of Default or Default if such
action is taken or such condition exists or (ii) in any way prejudice an attempt
by the holders to prohibit (through equitable action or otherwise) the taking of
any action by an Obligor or a Subsidiary which would result in an Event of
Default or Default.

12P. Severalty of Obligations. The obligations of the Purchasers under this
Agreement are several obligations. No failure by any Purchaser to perform its
obligations under this Agreement shall relieve any other Purchaser or any
Obligor of any of its obligations hereunder, and no Purchaser shall be
responsible for the obligations of, or any action taken or omitted by, any other
Purchaser hereunder.

 

61



--------------------------------------------------------------------------------

12Q. Consent to Jurisdiction; Waiver of Immunities. Each Obligor hereby
irrevocably submits to the jurisdiction of any New York state or Federal court
sitting in New York in any action or proceeding arising out of or relating to
this Agreement, and each Obligor hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in New York
state or Federal court. Each Obligor hereby irrevocably waives, to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. Each Obligor agrees and irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing, by registered or certified U.S. mail, or by any other means or
mail that requires a signed receipt, of copies of such process to such Obligor
at its address set forth in paragraph 12H, and hereby appoints such Person as
its agent to receive such service of process. Each Obligor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this paragraph 12Q shall affect the right of any
holder of the Notes to serve legal process in any other manner permitted by law
or affect the right of any holder of the Notes to bring any action or proceeding
against any Obligor or its property in the courts of any other jurisdiction. To
the extent that any Obligor has or hereafter may acquire immunity from
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, such Obligor hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement.

12R. Waiver of Jury Trial. The Obligors and the holders of the Notes agree to
waive their respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement, the Notes, or any dealings between
them relating to the subject matter of this transaction and the lender/borrower
relationship that is being established. The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including without
limitation, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims. The holders of the Notes and the Obligors each
acknowledge that this waiver is a material inducement to enter into this
business relationship, that each has already relied on the waiver in entering
into this Agreement, and that each will continue to rely on the waiver in their
related future dealings. The holders of the Notes and the Obligors further
warrant and represent that each has reviewed this waiver with its legal counsel,
and that each knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

12S. Confidential Information. For the purposes of this paragraph 12S,
“Confidential Information” means information delivered to any holder, by or on
behalf of any Obligor, any Subsidiary or Lee in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such holder or financial advisor as being confidential
information of such Obligor, such Subsidiary or Lee, provided that such term
does not include information that (a) was publicly known or otherwise known to
such holder prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such holder or any person acting on
such holder’s behalf, (c) otherwise becomes known to such holder other than
through disclosure by any such financial advisor or by any Obligor, any
Subsidiary or Lee or (d) constitutes financial statements that are otherwise
publicly available. Each holder will

 

62



--------------------------------------------------------------------------------

maintain the confidentiality of such Confidential Information delivered to it in
accordance with procedures adopted by such holder in good faith to protect
confidential information of third parties delivered to such holder, provided
that such holder may deliver or disclose Confidential Information described
above to (i) its directors, officers, employees, agents, attorneys, trustees and
affiliates (to the extent such disclosure relates to or arises from this
Agreement, the Notes or any Transaction Documents, or the transactions or
provisions of the foregoing), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this paragraph 12S, (iii) any
other holder of any Note, (iv) any Institutional Investor to which it sells or
offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this paragraph 12S), (v) any Person
from which it offers to purchase any security of any Obligor or Lee (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this paragraph 12S), (vi) any
Governmental Authority having jurisdiction over such holder, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such holder’s investment
portfolio, or (viii) any other Person to which such delivery or disclosure may
be necessary or appropriate (w) to effect compliance with any law, rule,
regulation or order applicable to such holder, (x) in response to any subpoena
or other legal process, (y) in connection with any litigation to which such
holder is a party or (z) if an Event of Default has occurred and is continuing,
to the extent such holder reasonably believes such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under such holder’s Notes, this Agreement or any other Transaction
Document or any document relating hereto or thereto. Each holder of a Note, by
its acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this paragraph 12S as though it were a party to this
Agreement. On reasonable request by the Obligors in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominees), such holder will enter into an
agreement with the Obligors embodying the provisions of this paragraph 12S.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

63



--------------------------------------------------------------------------------

Please sign the form of acceptance on the enclosed counterpart of this Agreement
and return the same to the Obligors, whereupon this Agreement shall become a
binding agreement between the Obligors and each Purchaser.

 

Very truly yours, ST. LOUIS POST-DISPATCH LLC By:   Pulitzer Inc., Managing
Member   By:   /s/ Carl G. Schmidt   Name:   Carl G. Schmidt   Title:  
Treasurer PULITZER INC.   By:   /s/ Carl G. Schmidt   Name:  

Carl G. Schmidt

  Title:   Treasurer



--------------------------------------------------------------------------------

The foregoing Agreement is

hereby accepted as of the

date first above written.

BH FINANCE LLC By:   /s/ Marc D. Hamburg

Name:   Marc D. Hamburg Title:   President



--------------------------------------------------------------------------------

SCHEDULE A

PURCHASER SCHEDULE

 

     Aggregate
Principal
Amount  of Notes
to be Purchased  

BH Finance LLC

   $ 94,000,000   

Address for notices:

BH Finance LLC

3555 Farnam Street

Omaha, NE 68131

Attn: Treasurer

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE 7C(3)

INVESTMENTS

 

Entity

  

Issuer

  

Type of Organization

   # or % of Shares
or Interests Owned   Pulitzer Inc.             Pulitzer Technologies, Inc.   
Corporation      500(100%)       St. Louis Post-Dispatch LLC    Limited
Liability Company      98.95%       STL Distribution Services LLC    Limited
Liability Company      98.95%       Pulitzer Newspapers, Inc.    Corporation   
  9.3(100%)       Suburban Journals of Greater St. Louis LLC    Limited
Liability Company      100%       Pulitzer Network Systems LLC    Limited
Liability Company      100%       Star Publishing Company    Corporation     
100%       Sandler Capital Partners IV, L.P.    Limited Partnership      <50%   
   Sandler Capital Partners, IV FTE, L.P.    Limited Partnership      <50%      
Sandler Capital Partners V, L.P.    Limited Partnership      <50%       Sandler
Capital Partners V FTE, L.P.    Limited Partnership      <50%       Sandler
Capital Partners V Germany, L.P.    Limited Partnership      <50%       21st
Century Communications Partners, L.P.    Limited Partnership      <50%   

 

Schedule 7C(3)



--------------------------------------------------------------------------------

Entity

  

Issuer

  

Type of Organization

   # or % of Shares
or Interests Owned      21st Century Communications T-E Partners, L.P.   
Limited Partnership      <50%       21st Century Communications Foreign
Partners, L.P.    Limited Partnership      <50%       St. Louis Equity Funds,
Inc.    Limited Partnership      <50%       Media Brands, L.L.C.    Limited
Liability Company      439,000 (<50%)       Amplified Digital, LLC    Limited
Liability Company      100%    Pulitzer Newspapers, Inc.             Flagstaff
Publishing Co.    Corporation      1,875(100%)       Hanford Sentinel Inc.   
Corporation      4,200(100%)       Santa Maria Times, Inc.    Corporation     
4,950(100%)       Ynez Corporation    Corporation      90(100%)       Napa
Valley Publishing Co.    Corporation      8,000(100%)       Pantagraph
Publishing Co.    Corporation      100(100%)       Southwestern Oregon
Publishing Co.    Corporation      11,960(100%)       Pulitzer Missouri
Newspapers, Inc.    Corporation      48,504(100%)    St. Louis Post-Dispatch LLC
            Fairgrove LLC    Limited Liability Company      100%   

 

Schedule 7C(3)



--------------------------------------------------------------------------------

Entity

  

Issuer

  

Type of Organization

   # or % of Shares
or Interests Owned   Pulitzer Technologies, Inc.             STL Distribution
Services LLC    Limited Liability Company      1.05%       St. Louis
Post-Dispatch LLC    Limited Liability Company      1.05%    Star Publishing
Company             TNI Partners    General Partnership      50%   

 

Schedule 7C(3)



--------------------------------------------------------------------------------

SCHEDULE 9C

LITIGATION

None.

 

Schedule 9C



--------------------------------------------------------------------------------

SCHEDULE 9D

OUTSTANDING DEBT

Debt existing under that certain Second Lien Loan Agreement among Lee
Enterprises, Incorporated, various Lenders from time to time party thereto, and
Wilmington Trust, N.A., as Administrative Agent, as amended from time to time
(“Second Lien Loan Agreement”), which has an outstanding principal balance of
$175,000,000 as of 3/31/2013, which debt is secured under that certain Security
Agreement by and among the Credit Parties and Wilmington Trust, National
Association, as Collateral Agent, dated January 30, 2012 (the “Second Lien
Security Agreement”), by collateral comprised of substantially all of assets of
the Obligors and their direct and indirect Subsidiaries, and guaranteed under
that certain Subsidiaries Guaranty by and among, inter alia, the Credit Parties
and Wilmington Trust, National Association, as Collateral Agent, dated
January 30, 2012.

St. Louis Post-Dispatch LLC has a capitalized lease as of 3/31/2013 in the
amount of $500,000.

 

Schedule 9D



--------------------------------------------------------------------------------

SCHEDULE 9F

AGREEMENTS RESTRICTING INCURRENCE OF DEBT

Second Lien Loan Agreement (as defined in Schedule 9D to this Agreement).

 

Schedule 9F



--------------------------------------------------------------------------------

SCHEDULE 9H

ERISA

The present value of the aggregate benefit liabilities under each of the Plans
(other than Multiemployer Plans), as reflected in the September 30, 2012
actuarial valuation report of the Plans per Generally Accepted Accounting
Principles and determined as of September 30, 2012 on the basis of the actuarial
assumptions specified for accounting purposes in such report, did not exceed the
aggregate current value of the assets of such Plan allocable to such benefit
liabilities by more than $38 million in the case of any single Plan and by more
than $72 million in the aggregate for all Plans.

 

Schedule 9H



--------------------------------------------------------------------------------

SCHEDULE 9M

SUBSIDIARIES OF PULITZER AND

OWNERSHIP OF SUBSIDIARY STOCK

 

Organization Name

  

Percentage Ownership & Ownership Position

   Type of Equity
Interest    State of
Incorporation/
Organization    Material
under
9M(i)? Pulitzer Technologies, Inc.    100% wholly-owned subsidiary of Pulitzer
Inc.    Common Stock    Delaware    No St. Louis Post-Dispatch LLC    98.95%
subsidiary of Pulitzer Inc.; 1.05% subsidiary of Pulitzer Technologies, Inc.   
Percentage
Membership
Interest    Delaware    Yes Fairgrove LLC    100% wholly-owned subsidiary of St.
Louis Post-Dispatch LLC    Percentage
Membership
Interest    Delaware    No STL Distribution Services LLC    98.95% subsidiary of
Pulitzer Inc.; 1.05% subsidiary of Pulitzer Technologies, Inc.    Percentage
Membership
Interest    Delaware    Yes Star Publishing Company    100% wholly-owned
subsidiary of Pulitzer Inc.    Common Stock    Arizona    Yes Suburban Journals
of Greater St. Louis LLC    100% wholly-owned subsidiary of Pulitzer Inc.   
Percentage
Membership
Interest    Delaware    Yes Pulitzer Network Systems LLC    100% wholly-owned
subsidiary of Pulitzer Inc.    Percentage
Membership
Interest    Delaware    No

 

Schedule 9M



--------------------------------------------------------------------------------

Organization Name

  

Percentage Ownership & Ownership Position

   Type of Equity
Interest    State of
Incorporation/
Organization    Material
under
9M(i)? Pulitzer Newspapers, Inc.    100% wholly-owned subsidiary of Pulitzer
Inc.    Common Stock    Delaware    Yes Flagstaff Publishing Co.    100%
wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Common Stock   
Washington    No Hanford Sentinel Inc.    100% wholly-owned subsidiary of
Pulitzer Newspapers, Inc.    Common Stock    Washington    No Napa Valley
Publishing Co.    100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.   
Common Stock    Washington    No Pantagraph Publishing Co.    100% wholly-owned
subsidiary of Pulitzer Newspapers, Inc.    Common Stock    Delaware    Yes
Pulitzer Missouri Newspapers, Inc.    100% wholly-owned subsidiary of Pulitzer
Newspapers, Inc.    Common Stock    Delaware    No Santa Maria Times, Inc.   
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Common Stock   
Nevada    No Southwestern Oregon Publishing Co.    100% wholly-owned subsidiary
of Pulitzer Newspapers, Inc.    Common Stock    Oregon    No

 

Schedule 9M



--------------------------------------------------------------------------------

Organization Name

  

Percentage Ownership & Ownership Position

   Type of Equity
Interest    State of
Incorporation/
Organization    Material
under
9M(i)? Ynez Corporation    100% wholly-owned subsidiary of Pulitzer Newspapers,
Inc.    Common Stock    California    No Amplified Digital, LLC    100%
wholly-owned subsidiary of Pulitzer Inc.    Percentage
Membership
Interest    Delaware    No

The Second Lien Loan Agreement may restrict the ability of the Company’s
Subsidiaries to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

 

Schedule 9M



--------------------------------------------------------------------------------

SCHEDULE 11B

MATERIAL INTELLECTUAL PROPERTY OF THE OBLIGORS

 

I. NAMES and MASTHEADS (Daily Newspapers Only)

 

Newspaper
Name

  

Masthead

   Owner of
Corresponding
Daily    Trademark
Registration
Number    Trademark
Registration
Date Arizona Daily Sun    LOGO [g529290g07l35.jpg]    Flagstaff
Publishing Co.    2659561    12/10/2002 Santa Maria Times    LOGO
[g529290g78b99.jpg]    Santa Maria Times,
Inc.       The Lompoc Record    LOGO [g529290g65e91.jpg]    Santa Maria Times,
Inc.       The Sentinel    LOGO [g529290g20e34.jpg]    Hanford Sentinel,
Inc.       Napa Valley Register    LOGO [g529290g85i19.jpg]    Napa Valley
Publishing Co.    2683714    2/4/2003

 

Schedule 11B



--------------------------------------------------------------------------------

Newspaper
Name

  

Masthead

   Owner of
Corresponding
Daily    Trademark
Registration
Number    Trademark
Registration
Date The Pantagraph    LOGO [g529290g36y48.jpg]    Pantagraph
Publishing Co.    2786223    11/25/2003 Daily Journal    LOGO
[g529290g38w74.jpg]    Pulitzer Missouri
Newspapers, Inc.       St. Louis Post-Dispatch    LOGO [g529290g47f00.jpg]   
St. Louis Post-
Dispatch LLC    1657386    9/17/1991 The World    LOGO [g529290g10m18.jpg]   
Southwestern
Oregon Publishing
Co.       The Daily Herald    LOGO [g529290g35k25.jpg]    Pulitzer
Newspapers, Inc.      

 

Schedule 11B



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF NOTE]

ST. LOUIS POST-DISPATCH LLC

and

PULITZER INC.

9% SENIOR NOTE DUE APRIL 3, 2017

 

No.          [Date]      

$          [            ]   

FOR VALUE RECEIVED, the undersigned, ST. LOUIS POST-DISPATCH LLC (“STL
POST-DISPATCH LLC”), a limited liability company organized and existing under
the laws of the State of Delaware, and PULITZER INC. (“PULITZER,” and together
with STL POST-DISPATCH LLC, the “OBLIGORS”), a corporation organized and
existing under the laws of the State of Delaware, hereby jointly and severally
promise to pay to _______________________________, or registered assigns, the
principal sum of ________________________ DOLLARS, or such lesser principal
amount as shall from time to time be outstanding under this Note pursuant to the
Note Agreement referred to below, on April 3, 2017, with interest (computed on
the basis of a 360-day year of 30 day months) (a) on the unpaid balance hereof
at the rate of 9.00% per annum on and after the date hereof, such interest to
accrue from the date hereof and to be payable quarterly on the 20th day of
March, June, September and December in each year, commencing with the March,
June, September or December next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment of interest and, during the continuance of an Event
of Default (as defined in the Note Agreement referred to below), on such unpaid
balance and on any overdue payment of any premium thereon pursuant to the Note
Agreement referred to below, payable quarterly as aforesaid (or, at the option
of the registered holder hereof, on demand), at a rate per annum from time to
time equal to the greater of (i) 2.0% above the interest rate otherwise in
effect at such time pursuant to the foregoing clause (a) or (ii) 2.0% over the
rate of interest publicly announced by JPMorgan Chase Bank, N.A. from time to
time in New York City as its prime rate.

Payments of principal of, interest on and any premium payable with respect to
this Note are to be made at such place as the holder hereof shall designate to
the Obligors in writing, in lawful money of the United States of America.

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Note Agreement, dated as of May 1, 2013 (the “Agreement”), among the Obligors
and the holders of the Notes named in Schedule A attached thereto and is
entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have made the representation set forth in paragraph
10B of the Agreement on the date of its purchase of this Note with respect to
the source of the funds used by it to purchase this Note.

 

Exhibit A-1



--------------------------------------------------------------------------------

Payment of the principal of, and interest and any premium on, this Note has been
guaranteed by certain Subsidiaries of each of the Obligors pursuant to the
Subsidiary Guaranty Agreement. This Note is secured by, and entitled to the
benefits of, the Collateral Documents.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Obligors
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the
Obligors shall not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.

In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF SUCH STATE.

 

ST. LOUIS POST-DISPATCH LLC By:   Pulitzer Inc., Managing Member   By:      
Name:   Title: PULITZER INC.   By:       Name:   Title:

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SUBSIDIARY GUARANTY AGREEMENT

See Attached.

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PLEDGE AGREEMENT

See Attached.

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SECURITY AGREEMENT

See Attached.

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DEEDS OF TRUST

See Attached.

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF TRADEMARK SECURITY AGREEMENTS

See Attached.

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COPYRIGHT SECURITY AGREEMENTS

See Attached.

 

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

See Attached.

 

Exhibit I